



Exhibit 10.7


Execution Version








STOCKHOLDERS AGREEMENT
by and among
SONESTA HOLDCO CORPORATION
a Maryland corporation,
SERVICE PROPERTIES TRUST
a Maryland real estate investment trust,
ADAM D. PORTNOY
an Individual,
and
DIANE PORTNOY, AS TRUSTEE OF
THE DIANE PORTNOY 2019 REVOCABLE TRUST
a New Hampshire Trust
dated as of
February 27, 2020




--------------------------------------------------------------------------------





TABLE OF CONTENTS
 
 
Page
Article I
DEFINITIONS
1


Article II
MANAGEMENT AND OPERATION OF THE COMPANY
9


Section 2.01
Voting Arrangements
9


Section 2.02
Related Party Redemptions
9


Article III
TRANSFER OF INTERESTS
9


Section 3.01
General Restrictions on Transfer
9


Section 3.02
Right of First Offer.
11


Section 3.03
Drag-along Rights
14


Section 3.04
Tag-along Rights
16


Section 3.05
Multiple Classes of Shares
19


Section 3.06
Call Rights
19


Section 3.07
Put Rights
21


Article IV
OTHER ACTIVITIES; RELATED PARTY TRANSACTIONS; CONFIDENTIALITY; PRE-EMPTIVE
RIGHTS; REIT COMPLIANCE
23


Section 4.01
Other Business Activities
23


Section 4.02
Confidentiality
24


Section 4.03
Certain Pre-emptive Rights for Additional Equity
24


Section 4.04
REIT Compliance
27


Article V
FINANCIAL INFORMATION; ACCESS RIGHTS


—


Section 5.01
Financial Information
27


Section 5.02
Access Rights
28


Article VI
REPRESENTATIONS AND WARRANTIES


29


Section 6.01
Representations and Warranties
29


Article VII
TERM AND TERMINATION


30


Section 7.01
Termination
30


Section 7.02
Effect of Termination
30


Article VIII
MISCELLANEOUS


31


Section 8.01
Expenses
31


Section 8.02
Release of Liability; Waiver of Fiduciary Duties
31


Section 8.03
Notices
31


Section 8.04
Interpretation
31


Section 8.05
Headings
32


Section 8.06
Severability
32


Section 8.07
Entire Agreement
32


Section 8.08
Assignment; Successors
32


Section 8.09
No Third Party Beneficiaries
33


Section 8.10
Amendment and Modification; Waiver
33


Section 8.11
Governing Law
33


Section 8.12
Venue
33


Section 8.13
Dispute Resolution
33


Section 8.14
Further Assurances
36


Section 8.15
Counterparts
36


Section 8.16
No Liability
36


 
 
 





--------------------------------------------------------------------------------





 
 
 
EXHIBITS
 
 
Exhibit A
Notice Addresses
 
Exhibit B
Form of Joinder Agreement
 
 
 
 





--------------------------------------------------------------------------------







STOCKHOLDERS AGREEMENT
This Stockholders Agreement (this “Agreement”), dated as of February 27, 2020,
is entered into by and among Sonesta Holdco Corporation, a Maryland corporation
(the “Company”), Service Properties Trust, a Maryland real estate investment
trust (“SVC”), Diane Portnoy, as trustee of the Diane Portnoy 2019 Revocable
Trust under agreement dated May 28, 2019 (the “Diane Trust”), Adam D. Portnoy,
an individual residing in Boston, Massachusetts (“Adam”; the Diane Trust and
Adam together, the “Initial Stockholders”) and the Permitted Transferees of the
Initial Stockholders and SVC who after the date hereof acquire Company Shares
(such Persons, collectively with the Initial Stockholders and SVC, the
“Stockholders”).
RECITALS
WHEREAS, pursuant to that certain Transaction Agreement by and among the
Company, and SVC, dated as of February 27, 2020, SVC acquired one hundred and
thirty-four (134) newly issued shares of common stock, par value $0.01 per
share, of the Company (“Company Common Stock”);
WHEREAS, prior to SVC’s acquisition of Company Common Stock, all of the
outstanding shares of the Company Common Stock were owned by the Initial
Stockholders;
WHEREAS, the Stockholders and the Company deem it in their best interests to set
forth in this Agreement their respective rights and obligations in connection
with certain matters related to the ownership, governance and operation of the
Company;
NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
Article I

DEFINITIONS
Capitalized terms used in this Agreement and not otherwise defined shall have
the meanings set forth in this Article I.
“AAA” has the meaning set forth in Section 8.13(a).
“Adam” has the meaning set forth in the preamble.
“Additional Company Shares” has the meaning set forth in Section 4.03(a).
“Adverse Regulatory Event” has the meeting set forth in Section 4.04(a).
“Affiliate” means with respect to any Person, any other Person who, directly or
indirectly (including through one or more intermediaries), controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition, “control,” when used with respect to any specified Person,
shall mean the power, direct or indirect, to direct or cause the direction of
the management and policies of such Person, whether through ownership of voting
securities or








--------------------------------------------------------------------------------





partnership or other ownership interests, by contract or otherwise; and the
terms “controlling” and “controlled” shall have correlative meanings.
“Agreement” has the meaning set forth in the preamble.
“Appellate Rules” has the meaning set forth in Section 8.13(g).
“Applicable Law” means all applicable provisions of (a) constitutions, treaties,
statutes, laws (including the common law), rules, regulations, decrees,
ordinances, codes, proclamations, declarations or orders of any Governmental
Authority, (b) any consents or approvals of any Governmental Authority and (c)
any orders, decisions, advisory or interpretative opinions, injunctions,
judgments, awards, decrees of, or agreements with, any Governmental Authority.
“Award” has the meaning set forth in Section 8.13(e).
“Business Day” means any day other than Saturday, Sunday, or any other day on
which banking institutions in The Commonwealth of Massachusetts are authorized
by Applicable Law or executive action to close.
“Bylaws” means the bylaws of the Company as amended, modified, supplemented or
restated from time to time in accordance with Applicable Law or the Charter.
“Call Acceptance Notice” has the meaning set forth in Section 3.06(b).
“Call Alternative Value” has the meaning set forth in Section 3.06(b).
“Call Alternative Value Notice” has the meaning set forth in Section 3.06(b).
“Call Exercise Period” has the meaning set forth in Section 3.06(b).
“Call Notice” has the meaning set forth in Section 3.06(a).
“Call Shares” has the meaning set forth in Section 3.06(a).
“Call Price” has the meaning set forth in Section 3.06(a).
“Call Right” has the meaning set forth in Section 3.06(a).
“Call Withdrawal Period” has the meaning set forth in Section 3.06(d)(iv).
“Change of Control” means any transaction or series of related transactions (as
a result of a tender offer, merger, consolidation or otherwise) that results in,
or that is in connection with, (a) any Third Party Purchaser or “group” (within
the meaning of Section 13(d)(3) of the Exchange Act) of Third Party Purchasers
acquiring beneficial ownership, directly or indirectly, of a majority of the
then issued and outstanding voting Company Shares of the Company or (b) the
sale, lease, exchange, conveyance, transfer or other disposition (for cash,
equity, securities or other consideration) of all or substantially all of the
property and assets of the Company and its respective Subsidiaries (if any) on a
consolidated basis (including any liquidation, dissolution or




--------------------------------------------------------------------------------





winding up of the affairs of the Company, or any other distribution made in
connection therewith), to any Third Party Purchaser or “group” (within the
meaning of Section 13(d)(3) of the Exchange Act) of Third Party Purchasers.
“Charter” means the articles of incorporation of the Company as amended,
modified, supplemented or restated from time to time in accordance with
Applicable Law.
“Chosen Courts” has the meaning set forth in Section 8.12.
“Company” has the meaning set forth in the preamble.
“Company Common Stock” has the meaning set forth in the recitals.
“Company Put Valuation Firm” has the meaning set forth in Section 3.07(d)(i).
“Company Shares” means the Company Common Stock, preferred stock and all other
capital stock of a Company, whether voting or nonvoting, and any securities
issued in respect thereof, or in substitution therefor, in connection with any
stock split, dividend or combination, or any reclassification, recapitalization,
merger, consolidation, exchange or similar reorganization.
“Code” means the Internal Revenue Code of 1986, as amended, and the rules and
regulations promulgated thereunder.
“Determined Call Price” has the meaning set forth in Section 3.06(d)(iii).
“Determined Put Price” has the meaning set forth in Section 3.07(d)(iii).
“Determined ROFO Price” has the meaning set forth in Section 3.02(f)(iii).
“Diane Trust” has the meaning set forth in the preamble.
“Director” means each director of the Company.
“Disputes” has the meaning set forth in Section 8.13(a).
“Drag-along Notice” has the meaning set forth in Section 3.03(b).
“Drag-along Participating Stockholders” has the meaning set forth in Section
3.03(a).
“Drag-along Sale” has the meaning set forth in Section 3.03(a).
“Drag-along Stockholder” has the meaning set forth in Section 3.03(a).
“Dragging Stockholders” has the meaning set forth in Section 3.03(a).
“Electing Put Party” has the meaning set forth in Section 3.07(a).




--------------------------------------------------------------------------------







“Electing SVC Parties” has the meaning set forth in Section 3.02(a).
“Equityholders Agreement” means that certain Equityholders Agreement, dated as
of June 3, 2019, as amended February 27, 2020, among the Initial Stockholders
and the other companies named therein, as such agreement may be further amended,
modified, supplemented or restated in accordance with its terms.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor federal statute, and the rules and regulations thereunder, which shall
be in effect at the time.
“Excluded Shares” means any: (a) Company Shares issued or sold in connection
with (i) a grant to any existing or prospective consultants, employees, officers
or Directors pursuant to any stock option, employee stock purchase or similar
equity-based plans or other compensation agreement maintained by the Company and
approved by the Directors or (ii) the exercise or conversion of options to
purchase Company Shares, or Company Shares issued to any existing or prospective
consultants, employees, officers or Directors pursuant to any stock option,
employee stock purchase or similar equity-based plans or any other compensation
agreement; provided, however, that after giving effect to any grant pursuant to
this clause (a), the aggregate amount of Company Shares issued, on a fully
diluted basis, pursuant to this clause (a) shall not be more than fifteen
percent (15%) of the outstanding Company Shares (by vote or value) on a fully
diluted basis at the time of the issuance of such Company Shares; and (b)
Company Shares or any equity of a Subsidiary of the Company issued or sold in
connection with (i) any bona fide acquisition from a Third Party Purchaser on
arms’ length terms of such Third Party Purchaser’s stock, assets, properties or
business (whether by merger, acquisition of equity securities, acquisition of
assets or otherwise) approved by the Directors; (ii) a Public Offering; (iii) a
bona fide leasing or debt financing arrangements with a Third Party Purchaser;
or (iv) a bona fide strategic alliance or transaction with any Third Party
Purchaser on arms’ length terms at the time the Company Shares were issued or
the right or option to acquire such Company Shares were granted.
“Exercising Pre-emptive Stockholder” has the meaning set forth in Section
4.03(d).
“Final Price” has the meaning set forth in Section 3.07(e).
“Fiscal Year” means for financial accounting purposes, the fiscal year employed
from time to time by the Company.
“GAAP” means United States generally accepted accounting principles in effect
from time to time.
“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of Applicable Law), or any arbitrator, court or tribunal of
competent jurisdiction.




--------------------------------------------------------------------------------







“Immediate Family Member” means Adam, Diane Portnoy or any lineal descendant of
Adam or Diane Portnoy (including descendants by adoption), the spouse of any
lineal descendant of Adam or Diane Portnoy, the estate of any such Person, or a
trust for the principal benefit of one or more such Persons (including a trust
the principal beneficiary of which is another trust for the principal benefit of
one or more such Persons).
“Information” has the meaning set forth in Section 4.02(a).
“Initial ROFO Exercise Period” has the meaning set forth in Section 3.02(d).
“Initial Stockholders” has the meaning set forth in the preamble.
“Initial Stockholder Parties” means the Initial Stockholders and their Permitted
Transferees who acquire Company Shares.
“Issuance Notice” has the meaning set forth in Section 4.03(b).
“Joinder Agreement” means the joinder agreement in the form and substance of
Exhibit B attached hereto.
“Joint Valuation Firm” means a mutually acceptable Third Party Valuation Firm.
“Non-Exercising Pre-emptive Stockholder” has the meaning set forth in Section
4.03(d).
“Offered Shares” has the meaning set forth in Section 3.02(c).
“Organizational Documents” means the Charter, Bylaws and any written agreement
between or among any Stockholders.
“Over-allotment Exercise Period” has the meaning set forth in Section 4.03(d).
“Over-allotment Notice” has the meaning set forth in Section 4.03(d).
“Permitted Transfer” means any of the following:
(a)the Transfer of any Company Shares by a Stockholder to one or more of its
Permitted Transferees; or
(b)a pledge of any Company Shares by SVC that creates a security interest in the
pledged Company Shares pursuant to a bona fide loan or indebtedness transaction,
in each case, with a third party lender that makes the loan in the ordinary
course of its business, so long as SVC or one or more of its Permitted
Transferees, as the case may be, continues to exercise exclusive voting control
over the pledged Company Shares; provided, however, that a foreclosure on the
pledged Company Shares or other action that would result in a Transfer of the
pledged Company Shares to the pledgee shall not be a “Permitted Transfer” within
the meaning of this paragraph (b) of this definition unless the pledgee is a
Permitted Transferee.




--------------------------------------------------------------------------------





“Permitted Transferee” means any of the following:
(a)     with respect to SVC:
(i)any Affiliate of SVC, which is controlled, directly or indirectly, by SVC;
provided, however, that such Affiliate shall only remain a Permitted Transferee
for as long as such entity is controlled, directly or indirectly, by SVC;
(ii)any other Stockholder; or
(iii)any entity to which The RMR Group LLC or its Subsidiaries provide
management services at the time of the Permitted Transfer; and
(b)     with respect to the Initial Stockholders, any Immediate Family Member.


“Person” means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association or other entity.
“Pre-emptive Acceptance Notice” has the meaning set forth in Section 4.03(c).
“Pre-emptive Exercise Period” has the meaning set forth in Section 4.03(c).
“Pre-emptive Purchaser” has the meaning set forth in Section 4.03(b).
“Pre-emptive Stockholder” has the meaning set forth in Section 4.03(a).
“Proceeding” means any suit, action, proceeding, arbitration, mediation, audit,
hearing, inquiry or, to the knowledge of the Person in question, investigation
(in each case, whether civil, criminal, administrative, investigative, formal or
informal) commenced, brought, conducted or heard by or before, or otherwise
involving, any Governmental Authority.
“Proposed Transferee” has the meaning set forth in Section 3.04(a).
“Public Offering” means the sale of Company Common Stock by the Company to the
public pursuant to a registration statement (other than a pursuant to a
registration statement on Form S-4 or Form S-8 or any successor form) declared
effective under the Securities Act.
“Put Alternative Value” has the meaning set forth in Section 3.07(c).
“Put Alternative Value Notice” has the meaning set forth in Section 3.07(c).
“Put Event” means a breach by the Company or any Initial Stockholder Party of
Section 4.04(b) has occurred.
“Put Exercise Period” has the meaning set forth in Section 3.07(c).
“Put Notice” has the meaning set forth in Section 3.07(a).




--------------------------------------------------------------------------------







“Put Price” has the meaning set forth in Section 3.07(a).
“Put Right” has the meaning set forth in Section 3.07(a).
“Put Shares” has the meaning set forth in Section 3.07(a).
“Registration Rights Agreement” means that certain Registration Rights
Agreement, dated as of the date hereof, by and between the Company and SVC, as
such agreement may be amended, modified, supplemented or restated in accordance
with its terms.
“REIT” means a Person that is an entity intending in good faith to qualify as a
real estate investment trust under the Code.
“REIT Party” means each of (i) SVC together with its Subsidiaries and (ii) any
Permitted Transferee of SVC that is, or is a Subsidiary of, a REIT, together
with all Subsidiaries of the applicable REIT.
“Related Party Agreement” means any agreement, arrangement or understanding
between the Company and its Subsidiaries, on the one hand, and any Stockholder
or any Affiliate of a Stockholder (other than SVC or its Subsidiaries) or any
Director, officer or employee of the Company, on the other hand, as such
agreement may be amended, modified, supplemented or restated in accordance with
the terms of this Agreement.
“Related Party Transaction” means any transaction between the Company and any
Stockholder or any Affiliate of a Stockholder (other than SVC or its
Subsidiaries) or any Director, officer or employee of the Company.
“ROFO Acceptance Notice” has the meaning set forth in Section 3.02(d).
“ROFO Alternative Value” has the meaning set forth in Section 3.02(d).
“ROFO Alternative Value Notice” has the meaning set forth in Section 3.02(d).
“ROFO Process” has the meaning set forth in Section 3.06(g).
“Rules” has the meaning set forth in Section 8.13(a).
“Sale Notice” has the meaning set forth in Section 3.04(b).
“Second ROFO Exercise Period” has the meaning set forth in Section 3.02(f)(iv).
“Securities Act” means the Securities Act of 1933, as amended, or any successor
federal statute, and the rules and regulations thereunder, which shall be in
effect at the time.
“Selling Stockholder” has the meaning set forth in Section 3.04(a).
“Subsidiary” means with respect to any Person, any other Person of which a
majority of the outstanding equity interests having the power to vote for
directors or managers, or comparable Persons charged with governance authority,
are owned, directly or indirectly, by the first Person.




--------------------------------------------------------------------------------







“Stockholders” has the meaning set forth in the preamble.
“SVC” has the meaning set forth in the preamble.
“SVC Offer Notice” has the meaning set forth in Section 3.02(b).
“SVC Parties” means SVC and its Permitted Transferees who acquire Company
Shares.
“SVC ROFO Price” has the meaning set forth in Section 3.02(c) .
“SVC Valuation Firm” has the meaning set forth in Section 3.06(d)(i).
“Tag-along Notice” has the meaning set forth in Section 3.04(c).
“Tag-along Participating Stockholders” has the meaning set forth in Section
3.04(a).
“Tag-along Period” has the meaning set forth in Section 3.04(a).
“Tag-along Sale” has the meaning set forth in Section 3.04(a).
“Tag-along Stockholder” has the meaning set forth in Section 3.04(a).
“Termination Event” means the termination by SVC of all of SVC’s or its
Subsidiaries’ management agreements with Sonesta International Hotels
Corporation, a Maryland corporation, or any of its Subsidiaries.
“Third Party Purchaser” means any Person who, immediately prior to the
contemplated transaction with respect to the Company, (a) does not directly or
indirectly own or have the right to acquire any outstanding Company Shares or
(b) is not a Person who is or would qualify as a Permitted Transferee of any
Person who directly or indirectly owns or has the right to acquire any Company
Shares.
“Third Party Valuation Firm” means any independent investment bank or valuation
firm with a national, established reputation for the valuation of securities.
“Transfer” means to, directly or indirectly, sell, transfer, assign, pledge,
encumber, hypothecate or similarly dispose of, either voluntarily or
involuntarily, or to enter into any contract, option or other arrangement or
understanding with respect to the sale, transfer, assignment, pledge,
encumbrance, hypothecation or similar disposition of, any Company Shares owned
by a Person or any interest (including a beneficial interest) in any Company
Shares owned by a Person.
“Waived ROFO Transfer Period” has the meaning set forth in Section 3.02(h).
“Waived Call Transfer Period” has the meaning set forth in Section 3.06(f).




--------------------------------------------------------------------------------







“Withdrawal Period” has the meaning set forth in Section 3.02(f)(iv).
ARTICLE II
MANAGEMENT AND OPERATION OF THE COMPANY
Section 2.01 Voting Arrangements. In addition to any vote or consent of the
Directors or Stockholders required by Applicable Law, without the approval of
SVC the Company shall not, and shall not enter into any commitment to, and shall
not permit any of its Subsidiaries to, or enter into any commitment to:
(a) amend, modify or waive any provision of the Charter or Bylaws or the
governing documents of such Subsidiary or enter into, amend, modify or waive any
provision of any written agreement among the Company and any of its stockholders
or such Subsidiary and any of its equityholders (other than this Agreement which
can only be amended pursuant to Section 8.10, in each case, in a manner (i)
disproportionately adverse to the SVC Parties as compared to all other
stockholders of the Company holding the same class of Company Shares as the SVC
Parties or (ii) materially adverse to the SVC Parties (it being understood the
amendment, modification, or waiver of any provision of the Charter or Bylaws or
any such governing documents or the entering into, or amendment, modification or
waiver of any provision of, any such agreements to permit the authorization and
effect the issuance of Company Shares with preferences or priorities over the
Company Common Stock shall not be deemed adverse to the SVC Parties in their
capacity as holders of Company Common Stock; provided, that any amendment,
modification, or waiver of any provision of the Charter or Bylaws or the
governing documents of a Subsidiary or the entering into, or amendment,
modification or waiver of any provision of, any agreements among the Company and
any of its stockholders or a Subsidiary and any of its equityholders that would
cause the Company to be in breach of, or be otherwise unable to comply with its
obligations under, this Agreement or the Registration Rights Agreement shall be
deemed materially adverse to the SVC Parties); or


(b)subject to Section 2.02, enter into, amend in any material respect, waive or
terminate any Related Party Agreement or Related Party Transaction other than on
terms that are on an arm’s length basis and no less favorable to the Company or
the relevant Subsidiary than could be obtained from an unaffiliated third party.


Section 2.02 Related Party Redemptions. The Company shall give SVC prior notice
of any redemption of any Company Shares or any equity interests of any
Subsidiary from any Initial Stockholder or any Immediate Family Member, which
notice shall specify the proposed redemption price and any other material terms
related to such proposed redemption and a current valuation of the Company
Shares or equity interests proposed to be redeemed, together with reasonable
supporting documentation.


Article II

TRANSFER OF INTERESTS
Section 3.01     General Restrictions on Transfer.




--------------------------------------------------------------------------------







(a)Except for Permitted Transfers or in accordance with the procedures described
in Section 3.02, Section 3.03, Section 3.04, Section 3.06 or Section 3.07, each
Stockholder agrees that it will not, directly or indirectly, voluntarily or
involuntarily Transfer any of its Company Shares. Any Company Shares transferred
to a Third Party Purchaser pursuant to Section 3.02, Section 3.03, Section 3.04,
Section 3.06 or Section 3.07 shall cease to be subject to this Agreement.


(b)In addition to any legends required by Applicable Law and any legends set
forth in the Organizational Documents, any certificate representing the Company
Shares held by a Stockholder shall bear a legend substantially in the following
form:


“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A STOCKHOLDERS
AGREEMENT (A COPY OF WHICH IS ON FILE WITH THE COMPANY). NO TRANSFER, SALE,
ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER DISPOSITION OF THE SECURITIES
REPRESENTED BY THIS CERTIFICATE MAY BE MADE EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF SUCH AGREEMENT AND (A) PURSUANT TO A REGISTRATION STATEMENT
EFFECTIVE UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) PURSUANT TO AN
EXEMPTION FROM REGISTRATION THEREUNDER. THE HOLDER OF THIS CERTIFICATE, BY
ACCEPTANCE OF THIS CERTIFICATE, AGREES TO BE BOUND BY ALL OF THE PROVISIONS OF
SUCH STOCKHOLDERS AGREEMENT.”
(c)Each Stockholder shall give notice to the Company and the other Stockholders
prior to any proposed Transfer (whether or not a Permitted Transfer) of any of
its Company Shares. In connection with the consummation of any Transfer by a
Stockholder of any of its Company Shares (including by operation of law) to a
Permitted Transferee, such Permitted Transferee shall be required to execute and
deliver to the Company and each other Stockholder, a Joinder Agreement; it being
understood that such Permitted Transferee shall automatically be deemed to be a
party to, and shall be bound by, all of the terms and conditions of this
Agreement, whether or not such Permitted Transferee has executed and delivered a
Joinder Agreement.


(d)Notwithstanding any other provision of this Agreement, but subject to Section
4.04(b), each Stockholder agrees that it will not, directly or indirectly,
Transfer any of its Company Shares (i) if it would cause a violation of the
Securities Act or other applicable federal or state securities laws (it being
understood that, upon request by the Company, there must be delivered to the
Company an opinion of counsel in form and substance satisfactory to the Company
to the effect that such Transfer may be effected without registration under the
Securities Act), (ii) if it would cause the Company or any of its Subsidiaries
to be required to register as an investment company under the Investment Company
Act of 1940, as amended or (iii) if it would cause the assets of the Company or
any of its Subsidiaries to be deemed plan assets as defined under the Employee
Retirement Income Security Act of 1974 or its accompanying regulations or result
in any “prohibited transaction” thereunder involving the Company.


(e)Any Transfer or attempted Transfer of any Company Shares in violation of this
Agreement shall be null and void, no such Transfer shall be recorded on the
Company’s books




--------------------------------------------------------------------------------





(f)and the purported transferee in any such Transfer shall not be treated (and
the purported transferor shall continue be treated) as the owner of the Company
Shares for all purposes of this Agreement.


Section 3.02 Right of First Offer.


(a)Subject to Section 3.06(g), one or more SVC Parties (the “Electing SVC
Parties”) may Transfer all or any portion of their Company Shares to a Third
Party Purchaser in compliance with this Section 3.02; provided, however, the SVC
Parties may only initiate a Transfer pursuant to this Section 3.02 once in any
calendar year.


(b)Prior to Transferring their Company Shares to any Third Party Purchaser, the
Electing SVC Parties shall provide the Company with notice (an “SVC Offer
Notice”) of their desire to Transfer some or all of their Company Shares.


(c)The SVC Offer Notice shall specify the number of Company Shares that the
Electing SVC Parties desire to Transfer (such Company Shares, the “Offered
Shares”) and shall include a valuation (without any reduction for minority
interests) of the Offered Shares from a Third Party Valuation Firm (the “SVC
ROFO Price”), together with reasonable supporting information. Upon request of
the Electing SVC Parties, the Company shall provide the Third Party Valuation
Firm appointed by the Electing SVC Parties to determine the SVC ROFO Price with
such information related to the Offered Shares and the Company as such Third
Party Valuation Firm may reasonably request in connection with its
determination. Except as provided in Section 3.06(g), the Electing SVC Parties
shall bear the costs of such Third Party Valuation Firm.


(d)Upon receipt of the SVC Offer Notice, the Company shall have ten (10)
Business Days (the “Initial ROFO Exercise Period”) to elect, by delivering
notice to the Electing SVC Parties, that the Company will (i) purchase all, but
not less than all, of the Offered Shares at the SVC ROFO Price (a “ROFO
Acceptance Notice”) or (ii) provide the Electing SVC Parties with a valuation of
the Offered Shares (without any reduction for minority interests) from an
alternative Third Party Valuation Firm (a “ROFO Alternative Value”), together
with reasonable supporting information, within forty-five (45) days after the
end of the Initial ROFO Exercise Period (such notice, a “ROFO Alternative Value
Notice”). Any ROFO Acceptance Notice shall be binding upon delivery and
irrevocable by the Company.


(e)If the Company delivers a ROFO Acceptance Notice during the Initial ROFO
Exercise Period, the Electing SVC Parties shall sell, and the Company shall
purchase, all, but not less than all, of the Offered Shares at the SVC ROFO
Price. If the Company does not deliver a ROFO Acceptance Notice or a ROFO
Alternative Value Notice during the Initial ROFO Exercise Period, or if it
delivers a ROFO Alternative Value Notice but does not thereafter provide the
ROFO Alternative Value when and as required by Section 3.02(f)(i), then the
Company shall be deemed to have waived its rights to purchase the Offered Shares
under this Section 3.02 with respect to such SVC Offer Notice.


(f)If the Company provides a ROFO Alternative Value Notice during the Initial
ROFO Exercise Period, the following provisions shall apply:




--------------------------------------------------------------------------------







i.the ROFO Alternative Value Notice shall specify the Third Party Valuation Firm
selected by the Company to provide the ROFO Alternative Value, which Third Party
Valuation Firm shall be required to deliver to the Electing SVC Parties and the
Company within forty-five (45) days after the end of the Initial ROFO Exercise
Period its determination of the ROFO Alternative Value, together with reasonable
supporting information. The Company shall bear the costs of the Third Party
Valuation Firm appointed by it.
ii.If the ROFO Alternative Value is at least ninety percent (90%) and not more
than one hundred and ten percent (110%) of the SVC ROFO Price, then the Company
shall have the right, to be exercised within three (3) Business Days of the date
of the delivery of the ROFO Alternative Value, to again send a ROFO Acceptance
Notice and if the Company sends a ROFO Acceptance Notice, the Company shall
purchase, and the Electing SVC Parties shall sell, all, but not less than all,
of the Offered Shares to the Company at the average of the SVC ROFO Price and
the ROFO Alternative Value.


iii.If the ROFO Alternative Value is greater than one hundred and ten percent
(110%) of the SVC ROFO Price or less than ninety percent (90%) of the SVC ROFO
Price, then the Company and the Electing SVC Parties shall jointly appoint a
Joint Valuation Firm to determine the value of the Offered Shares, which shall
be instructed to provide the Electing SVC Parties and the Company with its
determination of the value of the Offered Shares (without any reduction for
minority interests) (the “Determined ROFO Price”), together with reasonable
supporting information, within thirty (30) days of its appointment. The Joint
Valuation Firm shall be provided with the prior valuations of the Offered Shares
obtained by the Electing SVC Parties and the Company, but shall not be obligated
to base its determination on such valuations. The Company shall also provide the
Joint Valuation Firm such additional information related to the Offered Shares
and the Company as the Joint Valuation Firm may reasonably request in connection
with its determination. Except as provided in Section 3.06(g), the cost of the
Joint Valuation Firm will be borne fifty percent (50%) by the Electing SVC
Parties and fifty percent (50%) by the Company or as they may otherwise agree.
The Joint Valuation Firm shall act as an expert and not an arbitrator and the
decision of the Joint Valuation Firm as to the Determined ROFO Price, absent
manifest error, shall be final and non-appealable.


iv.If the Determined ROFO Price is greater than one hundred and ten percent
(110%) of the SVC ROFO Price or less than ninety percent (90%) of the SVC ROFO
Price, the Electing SVC Parties shall have ten (10) days following delivery of
the Determined ROFO Price (the “Withdrawal Period”) to provide the Company with
notice of their withdrawal of the SVC Offer Notice, in which event, the Electing
SVC Parties shall not be permitted to sell the Offered Shares to a Third Party
Purchaser without sending a new SVC Offer Notice in accordance with, and
otherwise complying with, this Section 3.02. If the SVC Parties do not send
notice of their withdrawal of the SVC Offer Notice during the Withdrawal Period,
then the Company shall have ten (10) days following the end of the Withdrawal
Period (the “Second ROFO Exercise Period”) to again deliver a ROFO Acceptance
Notice to the Electing SVC Parties and in such event the Electing SVC Parties
shall sell, and the Company shall purchase all, but not less than all, of the
Offered Shares at the Determined ROFO Price. If the Company does not deliver a
ROFO Acceptance Notice during the Second ROFO Exercise Period, it shall be
deemed to have




--------------------------------------------------------------------------------





v. waived its rights to purchase the Offered Shares under this Section 3.02 with
respect to such SVC Offer Notice.


(g)The closing of the purchase and sale of the Offered Shares to the Company
pursuant to this Section 3.02 shall occur on a date that is not later than
seventy-five (75) days after the date on which the Company delivers a ROFO
Acceptance Notice pursuant to this Section 3.02, or as otherwise agreed in
writing by the Electing SVC Parties and the Company. At the closing of the
purchase and sale of the Offered Shares to the Company pursuant to this Section
3.02, the Company shall deliver to the Electing SVC Parties the purchase price
for the Offered Shares as determined pursuant to this Section 3.02 by wire
transfer of immediately available funds and the Electing SVC Parties shall
deliver to the Company the certificate(s) representing the Offered Shares, if
any, (or an affidavit of loss with respect to such certificate(s)) accompanied
by stock powers and all necessary stock transfer taxes paid and stamps affixed,
if necessary.


(h)If the Company does not deliver a ROFO Acceptance Notice or a ROFO
Alternative Value Notice during the Initial ROFO Exercise Period or a ROFO
Acceptance Notice during the Second ROFO Exercise Period, or has otherwise
waived or been deemed to have waived its rights to purchase the Offered Shares,
the Electing SVC Parties may, during the one hundred and twenty (120) day period
immediately following the later of the expiration of the Initial ROFO Exercise
Period or the Second ROFO Exercise Period, as applicable (the “Waived ROFO
Transfer Period”), Transfer all of the Offered Shares to a Third Party Purchaser
at a price not less than ninety-eight percent (98%) of the lesser of the SVC
ROFO Price, the average of the SVC ROFO Price and the ROFO Alternative Value or
the Determined ROFO Price. If the Electing SVC Parties do not Transfer the
Offered Shares within the Waived ROFO Transfer Period, the Electing SVC Parties
may not Transfer the Offered Shares unless the Electing SVC Parties send a new
SVC Offer Notice in accordance with, and otherwise comply with, this Section
3.02.


(i)Each Stockholder shall take all actions as may be reasonably necessary to
consummate the Transfer contemplated by this Section 3.02, including entering
into agreements and delivering certificates and instruments and consents as may
be deemed necessary or appropriate.


(j)During the Waived ROFO Transfer Period, neither the Company nor any Initial
Stockholder Party shall engage in any marketing for sale or sale of the Company
or any of its Subsidiaries (whether by merger, consolidation or sale of all or
substantially all of the assets of the Company or its Subsidiaries) or any
Company Shares (including by way of issuance of Company Shares, but other than
the Offered Shares on behalf of the Electing SVC Parties) and the Company shall
provide the Electing SVC Parties with reasonable assistance and cooperation at
the Electing SVC Parties’ expense in connection with their marketing and sale of
their Offered Shares.


(k)The Company’s rights under this Section 3.02 to acquire the Offered Shares
may be assigned in whole or in part to any Stockholder.




--------------------------------------------------------------------------------







Section 3.03 Drag-along Rights.


(a)Drag-along Rights. For so long as the Initial Stockholder Parties own, or
hold voting control over, in aggregate at least a majority of the issued and
outstanding Company Shares on a fully diluted basis, if such Stockholders (the
“Dragging Stockholders”) receive a bona fide offer from a Third Party Purchaser
to consummate, in one transaction or a series of related transactions, a Change
of Control with respect to the Company (a “Drag-along Sale”), and if the
Dragging Stockholders have delivered a copy of such bona fide offer from such
Third Party Purchaser to the Company and each SVC Party and each other
Stockholder, then the Dragging Stockholders shall have the right to require that
each SVC Party and other Stockholder (each, a “Drag-along Stockholder” and the
Drag-along Stockholders, the Dragging Stockholders, and any other stockholders
of the Company participating in the Drag-along Sale, the “Drag-along
Participating Stockholders”) participate in such Transfer in the manner set
forth in this Section 3.03. Notwithstanding anything to the contrary in this
Agreement, but subject to Section 4.04(b), each Dragging Stockholder and each
Drag-along Stockholder shall vote in favor of the Transfer and take all actions
to approve such transaction and to waive any dissenters, appraisal or other
similar rights.


(b)Exercise. The Dragging Stockholders shall exercise their rights pursuant to
this Section 3.03 by delivering a notice (the “Drag-along Notice”) to each
Drag-along Stockholder no later than thirty (30) days prior to the closing date
of such Drag-along Sale. The Drag-along Notice shall set forth:


i.the total number of Company Shares to be sold in the Drag-along Sale to the
Third Party Purchaser if the Drag-along Sale is structured as a Transfer of
Company Shares and the percentage of the outstanding Company Shares represented
by such Company Shares;


ii.the identity of the Third Party Purchaser;


iii.the proposed date and time of the closing, if known, of the Drag-along Sale;


iv.the per Company Share purchase price and the other material terms and
conditions of the Transfer, including a description of any non-cash
consideration in sufficient detail to permit the valuation thereof; and
v.a copy of any form of agreement proposed to be executed in connection
therewith.


(c)Amount of Company Shares Transferred. If the Drag-along Sale is structured as
a Transfer of Company Shares, then, subject to Section 3.03(d) and Section 3.05,
each Drag-along Participating Stockholder shall Transfer the amount of Company
Shares equal to the product of (i) the total amount of Company Shares to be sold
to the Third Party Purchaser as stated in the Drag-along Notice, and (ii) a
fraction (1) the numerator of which is equal to the amount of Company Shares
then held by such Drag-along Participating Stockholder, and (2) the denominator
of which is equal to the amount of Company Shares then held in aggregate by the
Drag-along Participating Stockholders.




--------------------------------------------------------------------------------







(d)Consideration; Representations. Subject to the provisions of this Section
3.03(d) and Section 3.05, the consideration to be received by each Drag-along
Participating Stockholder in the Drag-along Sale shall be the same form and
amount of consideration per Company Share (or, if Third Party Purchaser gives
any Drag-along Participating Stockholder an option as to the form and amount of
consideration to be received, the same option shall be given to each Drag-along
Participating Stockholder) and the terms and conditions of such Transfer shall
be the same for all Drag-along Participating Stockholders. However,
notwithstanding anything in this Agreement to the contrary, in no event shall
any Drag-along Stockholder be required to: (i) accept any consideration in a
Drag-along Sale other than cash or freely marketable publicly traded securities;
(ii) enter into any non-compete, non-solicitation or similar agreements in
connection with such Drag-along Sale; or (iii) make any representations,
warranties or indemnities other than with respect to such Drag-along
Stockholder’s ownership of its Company Shares and its power and right to enter
into and consummate such Drag-along Sale; provided, however, that each
Drag-along Stockholder may be required to participate in any indemnities with
respect to representations related to the Company made to the Third Party
Purchaser on a pro rata basis with the other Drag-along Participating
Stockholders based on the aggregate consideration received by such Drag-along
Participating Stockholder (except with respect to representations and warranties
or covenants or indemnities as to any specific Drag-along Participating
Stockholder for which only such Drag-along Participating Stockholder shall be
responsible), so long as the aggregate indemnification obligations and liability
for fraud or intentional misrepresentation on the part of the Company of any
Drag-along Stockholder in connection with such Drag-along Sale do not exceed the
actual amount of proceeds received by such Drag-along Stockholder in such
Drag-along Sale and in no event shall any Drag-along Participating Stockholder
be liable to a Third Party Purchaser for any fraud or intentional
misrepresentation on the part of any other Drag-along Participating Stockholder.
(e)Expenses. The fees and expenses of each Dragging Stockholder incurred in
connection with a Drag-along Sale and for the benefit of all Drag-along
Participating Stockholders (it being understood that costs incurred by or on
behalf of a Dragging Stockholder for its sole benefit will not be considered to
be for the benefit of all Drag-along Participating Stockholders), to the extent
not paid or reimbursed by the Company or the Third Party Purchaser, shall be
shared on a pro rata basis by each Drag-along Participating Stockholder based on
the aggregate consideration received by such Drag-along Participating
Stockholder in the Drag-along Sale; provided, that no Drag-along Stockholder
shall be obligated to make or reimburse any out-of-pocket expenditure prior to
the consummation of the Drag-along Sale.
(f)Cooperation. Each Stockholder shall take all actions as may be reasonably
necessary to consummate the Drag-along Sale, including entering into agreements
and delivering certificates, assignments and instruments, in each case,
consistent with the agreements being entered into and the certificates, as
applicable, being delivered by each Dragging Stockholder and the terms of this
Section 3.03.
(g)Timing of Closing. The Dragging Stockholders shall have one hundred and
eighty (180) days following the date of the Drag-along Notice in which to
consummate the Drag-along Sale, on the terms set forth in the Drag-along Notice
and the terms of this Section 3.03 (which one hundred and eighty (180) day
period may be extended for a reasonable time not to exceed




--------------------------------------------------------------------------------





an additional ninety (90) days to the extent reasonably necessary to obtain any
required approvals or consents). If at the end of such period the Dragging
Stockholders have not completed the Drag-along Sale, then the Dragging
Stockholders may not thereafter effect a Transfer of Company Shares pursuant to
this Section 3.03 without again sending a new Drag-along Notice and complying
with the provisions of this Section 3.03.
Section 3.04 Tag-along Rights.
(a)Tag-along Rights. If at any time one or more Initial Stockholder Parties (the
“Selling Stockholders”) propose to Transfer any of their Company Shares to a
Third Party Purchaser (the “Proposed Transferee”), and if such Selling
Stockholders cannot or have not elected to exercise the rights of Dragging
Stockholders set forth in Section 3.03 in connection with such Transfer (a
“Tag-along Sale”), then each SVC Party and each other Stockholder (each, a
“Tag-along Stockholder” and the Selling Stockholders, the Tag-along Stockholders
and any other stockholders of the Company participating in such Tag-along Sale,
collectively, the “Tag-along Participating Stockholders”) shall be permitted to
participate in such Tag-along Sale with respect to the Company Shares owned by
such Tag-along Stockholder on the terms and conditions set forth in this Section
3.04.
(b)Notice. The Selling Stockholders shall deliver to the Company and each
Tag-along Stockholder a notice (a “Sale Notice”) of the proposed Tag-along Sale
no later than twenty (20) Business Days prior to the closing date of such
Tag-along Sale. The Sale Notice shall set forth:
i.the total number of Company Shares the Proposed Transferee has offered to
acquire and the percentage of the outstanding Company Shares represented by such
Company Shares;
ii.the number of Company Shares that the Selling Stockholders propose to
Transfer in the Tag-along Sale and the percentage of the outstanding Company
Shares owned by the Selling Stockholders represented by such Company Shares;
iii.the identity of the Proposed Transferee;
iv.the proposed date and time of the closing, if known, of the Tag-along Sale;
v.the per Company Share purchase price and the other material terms and
conditions of the Transfer, including a description of any non-cash
consideration in sufficient detail to permit the valuation thereof; and
vi.a copy of any form of agreement proposed to be executed in connection
therewith.
(c)Exercise. Each Tag-along Stockholder shall exercise its right to participate
in a Tag-along Sale by delivering to the Selling Stockholders a notice (a
“Tag-along Notice”) stating its election to do so and specifying the number of
its Company Shares it desires to Transfer in such Tag-along Sale (up to the
maximum number it is permitted to Transfer pursuant to this




--------------------------------------------------------------------------------





Section 3.04) no later than twenty (20) days after receipt of the Sale Notice
(the “Tag-along Period”). The election by a Tag-along Stockholder set forth in
its Tag-along Notice shall be irrevocable except as provided in this Section
3.04(c), and such Tag-along Stockholder shall be bound and obligated, and
entitled, to Transfer such Company Shares in the proposed Tag-along Sale on and
subject to the terms and conditions set forth in this Section 3.04. Each
Tag-along Stockholder shall have the right to Transfer in a Tag-along Sale up to
the same percentage of its Company Shares as the percentage of the Company
Shares held by the Selling Stockholders being Transferred in such Tag-along
Sale. For the avoidance of doubt, if the aggregate number of Company Shares that
the Tag-along Participating Stockholders have elected to Transfer in the
Tag-along Sale exceeds the number of Company Shares that the Proposed Transferee
is willing to acquire, then the number of Company Shares that each Tag-along
Participating Stockholder will Transfer in the Tag-along Sale shall be
proportionately reduced until the aggregate number of Company Shares that the
Tag-along Participating Stockholders will Transfer in such Tag-along Sale equals
the number of Company Shares that the Proposed Transferee is willing to acquire;
provided, that in no event will the number of Company Shares that the Tag-along
Stockholder is permitted to sell in the Tag-along Sale be reduced to less than
the same percentage of such Tag-along Stockholder’s Company Shares as the
percentage of the Company Shares held by the Selling Stockholders being
Transferred in such Tag-along Sale. Notwithstanding the foregoing, if the terms
of, or agreements for, a Tag-along Sale materially change from those provided in
the Sale Notice or if the percentage of the Company Shares owned by the Selling
Stockholders to be Transferred in the Tag-along Sale shall change from the
percentage set forth in the Sale Notice, the Selling Stockholders shall deliver
to each Tag-along Stockholder (whether or not such Tag-along Stockholder has
previously sent a timely Tag-along Notice) an updated Sale Notice reflecting
such changes and each Tag-along Stockholder shall have the right, exercisable
within ten (10) Business Days, to elect to participate in, change its
participation in or withdraw its participation in such Tag-along Sale.
(d)Transfer. A Tag-along Stockholder who does not deliver a timely Tag-along
Notice in compliance with Section 3.04(c) shall be deemed to have waived its
rights to participate in such Transfer and the Selling Stockholders shall
(subject to the rights of any other Tag-along Stockholders who have provided a
timely Tag-along Notice) thereafter be free to Transfer to the Proposed
Transferee its Company Shares at a per Company Share price that is not greater
than one hundred and two percent (102%) of the per Company Share price set forth
in the Sale Notice and on other terms and conditions which are not materially
more favorable in the aggregate to the Selling Stockholders than those set forth
in the Sale Notice without any further obligation to the non-accepting Tag-along
Stockholders.
(e)Consideration; Representations. Subject to the provisions of this Section
3.04(e) and Section 3.05, the consideration to be received by a Tag-along
Stockholder in the Tag-along Sale shall be the same form and amount of
consideration per Company Share to be received by the Selling Stockholders (or,
if the Selling Stockholders are given an option as to the form and amount of
consideration to be received, the same option shall be given to each Tag-along
Stockholder) and the terms and conditions of such Transfer shall be the same as
those upon which each Selling Stockholder Transfers its Company Shares. Each
Tag-along Stockholder shall make or provide the same representations,
warranties, covenants, indemnities and agreements as each Selling Stockholder
makes or provides in connection with the Tag-along Sale




--------------------------------------------------------------------------------





(except that in the case of representations, warranties, covenants, indemnities
and agreements pertaining specifically to the Selling Stockholders or any other
Tag-along Participating Stockholder, a Tag-along Stockholder shall only make the
comparable representations, warranties, covenants, indemnities and agreements
pertaining specifically to itself); provided, that (i) the Selling Stockholders
shall use commercially reasonable efforts to cause all representations,
warranties, covenants and indemnities to be made by each Tag-along Participating
Stockholder to be several and not joint obligations of the Tag-along
Participating Stockholders and (ii) unless otherwise agreed by each Tag-along
Stockholder, any indemnification obligation in respect of breaches of
representations, warranties and covenants (other than those that pertain to an
individual Tag-along Participating Stockholder, which shall be the sole
obligation of such Tag-along Participating Stockholder) shall be borne on a pro
rata basis by each Tag-along Participating Stockholder based on the aggregate
consideration received by such Tag-along Participating Stockholder in such
Tag-along Sale; provided, that in no event shall (x) the amount of the
indemnification obligation and liability for fraud or intentional
misrepresentation on the part of the Company of a Tag-along Stockholder exceed
the aggregate proceeds received by such Tag-along Stockholder in such Tag-along
Sale; (y) any Tag-along Stockholder be required to enter into any non-compete,
non-solicitation or similar agreements in connection with such Tag-along Sale
and (z) in no event shall any Tag-along Stockholder be liable for any fraud or
intentional misrepresentation by any other stockholder of the Company.
(f)Expenses. The fees and expenses of the Selling Stockholders incurred in
connection with a Tag-along Sale and for the benefit of all Tag-along
Participating Stockholders (it being understood that costs incurred by or on
behalf of the Selling Stockholders for their sole benefit will not be considered
to be for the benefit of all Tag-along Participating Stockholders), to the
extent not paid or reimbursed by the Company or the Proposed Transferee, shall
be shared by each Tag-along Participating Stockholder on a pro rata basis, based
on the aggregate consideration received by such Tag-along Participating
Stockholder; provided, that no Tag-along Stockholder shall be obligated to make
or reimburse any out-of-pocket expenditure prior to the consummation of the
Tag-along Sale.
(g)Cooperation. Each Tag-along Stockholder shall take all actions as may be
reasonably necessary to consummate the Tag-along Sale, including entering into
agreements and delivering certificates, assignments, and instruments, in each
case consistent with the agreements being entered into and the certificates, as
applicable, being delivered by the Selling Stockholders and the terms of this
Section 3.04.
(h)Timing of Closing. The Selling Stockholders shall have ninety (90) days
following the expiration of the Tag-along Period in which to consummate such
Tag-along Sale to the Proposed Transferee, on and subject to the terms and
conditions set forth in the Sale Notice and this Section 3.04 (which ninety (90)
day period may be extended for a reasonable time not to exceed an additional
ninety (90) days to the extent reasonably necessary to obtain any required
approvals and consents). If at the end of such period the Selling Stockholders
have not completed such Transfer, then the Selling Stockholders may not
thereafter effect a Transfer of Company Shares subject to this Section 3.04
without again fully complying with the provisions of this Section 3.04.




--------------------------------------------------------------------------------







Section 3.05 Multiple Classes of Shares. If at any time the Company has more
than one class of Company Shares which may impact the application of the
provisions of Section 3.03 or Section 3.04 in connection with a Drag-along Sale
or a Tag-along Sale, respectively, including in connection with the
consideration to be paid by the Third Party Purchaser for any class of Company
Shares, the Directors and the Drag-along Participating Stockholders and
Tag-along Participating Stockholders shall use reasonable best efforts to
cooperate to apply Section 3.03 or Section 3.04, as applicable, in good faith in
a reasonable and equitable manner in consideration of the capital structure of
the Company, in order to carry out the intent of such provisions; provided, that
there shall be no minority or other similar discount for less than a controlling
interest or for nonvoting Company Shares, and no premium for voting Company
Shares or a controlling interest, in the Company.
Section 3.06 Call Rights.
(a.)Subject to Section 3.06(g), the Company shall have the right (a “Call
Right”), exercised by notice (the “Call Notice”) given to the SVC Parties at any
time prior to the one year anniversary of a Termination Event, to purchase all,
but not less than all, of the Company Shares then owned by the SVC Parties (the
“Call Shares”). The Call Notice shall include a valuation (without any reduction
for minority interests) of the Call Shares as of the date of the Termination
Event from a Third Party Valuation Firm (the “Call Price”), together with
reasonable supporting information.
(b.)Upon receipt of the Call Notice, the SVC Parties shall have ten (10)
Business Days (the “Call Exercise Period”), to elect, by delivering notice to
the Company, that the SVC Parties will (i) sell the Call Shares at the Call
Price (the “Call Acceptance Notice”) or (ii) provide the Company with a
valuation of the Call Shares (without any reduction for minority interests) as
of the date of the Termination Event from an alternate Third Party Valuation
Firm (a “Call Alternative Value”), together with reasonable supporting
information, within thirty (30) days after the end of the Call Exercise Period
(such notice, a “Call Alternative Value Notice”).
(c.)If the SVC Parties provide a Call Acceptance Notice during the Call Exercise
Period, the SVC Parties shall sell, and the Company shall purchase, all, but not
less than all, of the Call Shares at the Call Price. If the SVC Parties fail to
provide a Call Acceptance Notice or a Call Alternative Value Notice during the
Call Exercise Period, or if they deliver a Call Alternative Value Notice but do
not thereafter provide the Call Alternative Value when and as required by
Section 3.06(d)(i), then they will be deemed to have delivered a Call Acceptance
Notice.
(d.)If the SVC Parties provide a Call Alternative Value Notice during the Call
Exercise Period, the following provisions will apply:
i.The Call Alternative Value Notice shall specify the Third Party Valuation Firm
(the “SVC Valuation Firm”) selected by the SVC Parties to provide the Call
Alternative Value, which Third Party Valuation Firm shall be required to deliver
to the SVC Parties and the Company within thirty (30) days after the end of the
Call Exercise Period its determination of the Call Alternative Value, together
with reasonable supporting information. The Company shall




--------------------------------------------------------------------------------





provide the SVC Valuation Firm such additional information related to the Call
Shares and the Company as the SVC Valuation Firm may reasonably request in
connection with its determination. The SVC Parties shall bear the costs of the
SVC Valuation Firm.
ii.If the Call Alternative Value is at least ninety percent (90%) and not more
than one hundred and ten percent (110%) of the Call Price, then the SVC Parties
shall be deemed to have delivered a Call Acceptance Notice and the SVC Parties
shall sell, and the Company shall purchase, all, but not less than all, of the
Call Shares at the average of the Call Price and the Call Alternative Value.
iii.If the Call Alternative Value is less than ninety percent (90%) or greater
than one hundred and ten percent (110%) of the Call Price, then the Company and
the SVC Parties shall jointly appoint a Joint Valuation Firm to determine the
value of the Call Shares, which shall be instructed to provide the SVC Parties
and the Company with its determination of the value of the Call Shares (without
any reduction for minority interests) as of the date of the Termination Event
(the “Determined Call Price”), together with reasonable supporting information,
within thirty (30) days of its appointment. The Joint Valuation Firm shall be
provided with the prior valuations of the Call Shares obtained by the SVC
Parties and the Company, but shall not be obligated to base its determination on
such valuations. The Company shall also provide the Joint Valuation Firm such
additional information related to the Call Shares and the Company as the Joint
Valuation Firm may reasonably request in connection with its determination. The
cost of the Joint Valuation Firm will be borne fifty percent (50%) by the SVC
Parties and fifty percent (50%) by the Company or as they may otherwise agree.
The Joint Valuation Firm shall act as an expert and not an arbitrator and the
decision of the Joint Valuation Firm as to the Determined Call Price, absent
manifest error, shall be final and non-appealable. Upon delivery of the
Determined Call Price, the Company shall purchase, and the SVC Parties shall
sell, all, but not less than all, of the Call Shares at the Determined Call
Price, subject to Section 3.06(d)(iv).
iv.If the Determined Call Price is more than one hundred and ten percent (110%)
of the Call Price, the Company shall have ten (10) days following delivery of
the Determined Call Price (the “Call Withdrawal Period”) to withdraw the Call
Notice by notice given to the SVC Parties; provided, that the Company shall
reimburse the Electing SVC Parties for the costs of the SVC Valuation Firm and
Joint Valuation Firm incurred by them in connection with any ROFO Process that
was terminated as provided in Section 3.06(g)(iii). If the Company does not
withdraw the Call Notice in such ten (10) day period, then the Company shall
purchase, and the SVC Parties shall sell, all, but not less than all, of the
Call Shares at the Determined Call Price.
(e.)The closing of the purchase and sale of the Call Shares pursuant to this
Section 3.06 shall occur on a date that is not later than ninety (90) days after
the purchase price for the Call Shares has been finally determined pursuant to
this Section 3.06 or as otherwise agreed in writing by the SVC Parties and the
Company. At the closing of the purchase and sale of the Call Shares to the
Company pursuant to this Section 3.06, the Company shall deliver to the SVC
Parties the purchase price for the Call Shares as determined pursuant to this
Section 3.06 by wire transfer of immediately available funds and the SVC Parties
shall deliver to the Company the




--------------------------------------------------------------------------------





certificate(s) representing the Call Shares, if any, (or an affidavit of loss
with respect to such certificates) accompanied by stock powers and all necessary
stock transfer taxes paid and stamps affixed, if necessary.
(f.)If the Company withdraws the Call Notice in accordance with Section
3.06(d)(iv), the SVC Parties may during the one hundred and twenty (120) day
period immediately following the date that they receive the notice from the
Company that it is withdrawing the Call Notice (the “Waived Call Transfer
Period”), Transfer all of the Call Shares to any Third Party Purchaser at a
price not less than ninety eight percent (98%) of the lesser of the Call Price,
the average of the Call Price and the Call Alternative Value or the Determined
Call Price and the provisions of Section 3.02(i) and Section 3.02(j) shall apply
mutatis mutandis during the Waived Call Transfer Period.
(g.)Notwithstanding anything in this Agreement to the contrary, but subject to
Section 4.04(b), (i) the Company may not exercise the Call Right at any time
during the pendency of a Drag-along Sale, a Tag-along Sale or a transaction
which is reasonably likely to result in a Change of Control; (ii) if a
Termination Event has occurred, the SVC Parties may not thereafter send an SVC
Offer Notice until a date that is not less than ninety (90) days following the
date of the Termination Event or after such ninety (90) day period if the
Company has then delivered a Call Notice pursuant to this Section 3.06 unless
and until such Call Notice is withdrawn pursuant to Section 3.06(d)(iv); (iii)
if as of the date a Termination Event occurs, the process with respect to an
outstanding SVC Offer Notice is then pending pursuant to Section 3.02 (a “ROFO
Process”), then (A) the ROFO Process shall be suspended for ninety (90) days
following the Termination Event, and terminated if the Company sends a Call
Notice within such ninety (90) day period; (B) if the Company fails to send a
Call Notice in such ninety (90) day period, then as of the ninety-first (91st)
day following the Termination Event, at the Electing SVC Parties’ option, the
ROFO Process shall resume with any applicable time periods extended to reflect
such suspension; and (C) if the Company sends a Call Notice within such ninety
(90) period following the Termination Event and thereafter withdraws the Call
Notice in accordance with Section 3.06(d)(iv), the SVC Parties shall have the
right following such withdrawal to send another SVC Offer Notice to the Company
even if the SVC Parties have previously sent an SVC Offer Notice in that
calendar year; and (iv) if a ROFO Process is reinstated pursuant to clause (iii)
of this Section 3.06(g) or the SVC Parties send an SVC Offer Notice permitted by
clause (ii) of this Section 3.06(g), the Company shall not thereafter have the
right to send a Call Notice unless and until the applicable ROFO Process has
been completed in accordance with Section 3.02 and the Call Right will only be
exercisable with respect to the remaining Company Shares owned by the SVC
Parties after the ROFO Process has been completed. For the avoidance of doubt,
nothing in this Section 3.06 limits the right of the SVC Parties to Transfer any
or all of their Call Shares at any time pursuant to Section 3.03 or Section
3.04.
(h.)The Company may assign the Call Right in whole or in part to any
Stockholder.
Section 3.07 Put Rights.
(a)At any time that a Put Event then exists, each REIT Party shall have the
right (a “Put Right”) exercised by notice to the Company (the “Put Notice”) to
require the Company to
 




--------------------------------------------------------------------------------





purchase from such REIT Party (the “Electing Put Party”), such number of the
Company Shares owned by such REIT Party as is necessary to cause the Company
Shares owned by such REIT Party to not exceed the Company Shares that such REIT
Party may own pursuant to the limit in Section 4.04(b) (such number of Company
Shares to be purchased, the “Put Shares”) and shall include a valuation (without
any reduction for minority interests) of the Put Shares as of the date of the
Put Notice from a Third Party Valuation Firm (the “Put Price”), together with
reasonable supporting information. Upon request of the Electing Put Party, the
Company shall provide the Third Party Valuation Firm appointed by the Electing
Put Party to determine the Put Price with such information related to the Put
Shares and the Company as such Third Party Valuation Firm may reasonably request
in connection with its determination. The Electing Put Party shall bear the
costs of such Third Party Valuation Firm.
(b)Upon receipt of the Put Notice, the Company shall within three (3) Business
Days purchase all of the Put Shares at the Put Price, subject to the remaining
provisions of this Section 3.07.
(c)Without limiting the obligation of the Company to purchase the Put Shares
pursuant to Section 3.07(b), the Company shall have ten (10) Business Days
following receipt of the Put Notice (the “Put Exercise Period”), to elect, by
delivering notice to the Electing Put Party, that the Company will provide the
Electing Put Party with a valuation of the Put Shares (without any reduction for
minority interests) as of the date of the Put Notice from an alternate Third
Party Valuation Firm (a “Put Alternative Value”), together with reasonable
supporting information, within thirty (30) days after the end of the Put
Exercise Period (such notice, a “Put Alternative Value Notice”).
(d)If the Company provides a Put Alternative Value Notice during the Put
Exercise Period, the following provisions will apply:
i.The Put Alternative Value Notice shall specify the Third Party Valuation Firm
(the “Company Put Valuation Firm”) selected by the Company to provide the Put
Alternative Value, which Third Party Valuation Firm shall be required to deliver
to the Electing Put Party and the Company within thirty (30) days after the end
of the Put Exercise Period its determination of the Put Alternative Value,
together with reasonable supporting information. The Company shall provide the
Company Put Valuation Firm such additional information related to the Put Shares
and the Company as the Company Put Valuation Firm may reasonably request in
connection with its determination. The Company shall bear the costs of the
Company Put Valuation Firm.
ii.If the Put Alternative Value is at least ninety percent (90%) and not more
than one hundred and ten percent (110%) of the Put Price, then the purchase
price for the Put Shares shall be adjusted to the average of the Put Price and
the Put Alternative Value.
iii.If the Put Alternative Value is less than ninety percent (90%) or greater
than one hundred and ten percent (110%) of the Put Price, then the Company and
the Electing Put Party shall jointly appoint a Joint Valuation Firm to determine
the value of the Put Shares, which shall be instructed to provide the Electing
Put Party and the Company with its




--------------------------------------------------------------------------------





determination of the value of the Put Shares (without any reduction for minority
interests) as of the date of the Put Notice (the “Determined Put Price”),
together with reasonable supporting information, within thirty (30) days of its
appointment. The Joint Valuation Firm shall be provided with the prior
valuations of the Put Shares obtained by the Electing Put Party and the Company,
but shall not be obligated to base its determination on such valuations. The
Company shall also provide the Joint Valuation Firm such additional information
related to the Put Shares and the Company as the Joint Valuation Firm may
reasonably request in connection with its determination. The cost of the Joint
Valuation Firm will be borne fifty percent (50%) by the Electing Put Party and
fifty percent (50%) by the Company or as they may otherwise agree. The Joint
Valuation Firm shall act as an expert and not an arbitrator and the decision of
the Joint Valuation Firm as to the Determined Put Price, absent manifest error,
shall be final and non-appealable. Upon delivery of the Determined Put Price,
the purchase price for the Put Shares shall be adjusted to the Determined Put
Price.
(e)If the final purchase price determined for the Put Shares pursuant to this
Section 3.07 (the “Final Price”) is greater than the Put Price, the Company
shall promptly, and in any event within ten (10) Business Days, pay to the
Electing Put Party the difference between the Put Price and the Final Price by
wire transfer of immediately available funds. If the Final Price is less than
the Put Price, the Electing Put Party shall promptly, and in any event within
ten (10) Business Days, pay to the Company the difference between the Final
Price and the Put Price by wire transfer of immediately available funds.
(f)At the closing of the purchase and sale of the Put Shares pursuant to this
Section 3.07, the Company shall deliver to the Electing Put Party the purchase
price for the Put Shares as determined pursuant to this Section 3.07 by wire
transfer of immediately available funds and the Electing Put Party shall deliver
to the Company the certificate(s) representing the Put Shares, if any, (or an
affidavit of loss with respect to such certificates) accompanied by stock powers
and all necessary stock transfer taxes paid and stamps affixed, if necessary.
(g)For the avoidance of doubt, the rights of the REIT Parties under this Section
3.07 are in addition to any other rights or remedies of the REIT Parties at
equity or under Applicable Law as a result of the occurrence of a Put Event.
(h)The Company may assign its right (but not its obligation) to purchase the Put
Shares, in whole or in part, to any Stockholder.
Article III

OTHER ACTIVITIES; RELATED PARTY TRANSACTIONS; CONFIDENTIALITY; PRE-EMPTIVE
RIGHTS; REIT COMPLIANCE
Section 102Other Business Activities. Each Stockholder may engage independently
or with others in other business ventures of every nature and description
including the ownership, operation, management, syndication and development of a
business which is competitive with the Company or any of its Subsidiaries or
their respective businesses, and neither the Stockholders nor the Company or its
Subsidiaries shall have any rights in and to such independent ventures or the
income or profits derived therefrom.




--------------------------------------------------------------------------------







Section 4.02 Confidentiality.
(a)Confidentiality. Each SVC Party shall use commercially reasonable efforts to
keep confidential any information (including any budgets, business plans and
analyses) concerning the Company or its Subsidiaries, including their assets,
business, operations, financial condition or prospects (“Information”) received
by it solely in its capacity as a Stockholder; provided, that nothing herein
shall prevent such SVC Party from disclosing such Information: (i) upon the
order of any court or administrative agency or the request or demand of any
regulatory agency or authority having jurisdiction over such Stockholder; (ii)
to the extent compelled by legal process or required or requested pursuant to
subpoena, interrogatories or other discovery requests; (iii) as may be
appropriate or required under Applicable Law, including the rules and
regulations of the U.S. Securities and Exchange Commission, The Nasdaq Stock
Market LLC or the Financial Industry Regulatory Authority Inc.; (iv) subject to
the provisions of this Section 4.02, to those Persons who have a need to know
such Information in connection with the conduct of such SVC Party’s business,
including its officers, trustees, directors, attorneys, accountants, and other
representatives and agents; (v) in connection with any Proceeding based upon or
in connection with the subject matter of this Agreement or the transactions
contemplated hereby; (vi) to any other Stockholder; or (vii) to any potential
Third Party Purchaser in connection with a proposed Transfer of Company Shares
by such SVC Party as long as such Third Party Purchaser agrees to be bound by
the provisions of this Section 4.02 as if an SVC Party; provided, that in the
case of clauses (i) or (ii) of this Section 4.02 such SVC Party provides prior
notice to the Company of the proposed disclosure as far in advance of such
disclosure as practicable and uses reasonable efforts to insure that any
Information so disclosed is accorded confidential treatment to the extent
requested by the Company at the Company’s expense.
(b)Exceptions. The restrictions of Section 4.02(a) shall not apply to
Information that: (i) is or becomes generally available to the public other than
as a result of a disclosure by an SVC Party in violation of this Agreement; (ii)
is or becomes available to an SVC Party on a nonconfidential basis prior to its
disclosure to the receiving Person; (iii) is or has been independently developed
or conceived by an SVC Party without use of any Information; or (iv) becomes
available to the receiving Person on a nonconfidential basis from a source other
than an SVC Party; provided, that such source is not known by the receiving
Person to be bound by a confidentiality agreement with the Company or such
Subsidiary.
Section 4.03 Certain Pre-emptive Rights for Additional Equity.
(a.)Issuance of Additional Company Shares. The Company hereby grants to each
Stockholder (each, a “Pre-emptive Stockholder”) the right to purchase a pro rata
portion of any Company Shares (other than Excluded Shares) proposed to be issued
or sold after the date hereof by the Company to any Person (“Additional Company
Shares”). The Company shall not permit any Subsidiary to not be a wholly-owned
Subsidiary of the Company, except as a result of the issuance or sale by such
Subsidiary of Excluded Shares.
(b.)Additional Issuance Notices. If the Company desires to issue Additional
Company Shares, the Company shall give notice (an “Issuance Notice”) of the
proposed issuance or sale to each Pre-emptive Stockholder within seven (7) days
following any meeting of




--------------------------------------------------------------------------------





the Directors at which any such issuance or sale is approved. The Issuance
Notice shall be accompanied by a written offer to purchase such Additional
Company Shares from each prospective purchaser of such Additional Company Shares
(each, a “Pre-emptive Purchaser”) and shall set forth the material terms and
conditions of the proposed issuance or sale, including:
i.The identity of each Pre-emptive Purchaser, if known, and the aggregate amount
and a description of the Additional Company Shares proposed to be issued and the
percentage of the Company Shares that such issuance would represent;
ii.the proposed issuance date, which subject to Section 4.03(g), shall be at
least thirty (30) days from the date of the Issuance Notice;
iii.the proposed purchase price per Company Share of the Additional Company
Shares and the form of such purchase price if other than cash; and
iv.if the consideration to be paid by any Pre-emptive Purchaser includes
non-cash consideration, the Directors’ good faith determination of the fair
market value thereof.
The Issuance Notice shall also be accompanied by a statement of the Company
Shares ownership of each stockholder of the Company and a calculation in
reasonable detail as to each Pre-emptive Stockholder’s pro rata share of the
Additional Company Shares.
(c.)Exercise of Pre-emptive Rights. Each Pre-emptive Stockholder shall for a
period of twenty (20) days following the receipt of an Issuance Notice (the
“Pre-emptive Exercise Period”) have the right to elect irrevocably to purchase
all or any portion of its pro rata share of the Additional Company Shares, at
the purchase price set forth in the Issuance Notice, by delivering notice to the
Company (a “Pre-emptive Acceptance Notice”) specifying the number of Additional
Company Shares it desires to purchase. The delivery of a Pre-emptive Acceptance
Notice by a Pre-emptive Stockholder shall be a binding and irrevocable
subscription by such Pre-emptive Stockholder for the number of Additional
Company Shares described in its Pre-emptive Acceptance Notice in accordance with
the terms of this Section 4.03. The failure of a Pre-emptive Stockholder to
deliver an Acceptance Notice by the end of the Pre-emptive Exercise Period shall
constitute a waiver of its rights under this Section 4.03 with respect to the
purchase of such Additional Company Shares, but shall not affect its rights with
respect to any future issuances or sales of Additional Company Shares.
(d.)Over-allotment. No later than seven (7) days following the expiration of the
Pre-emptive Exercise Period, the Company shall notify each Pre-emptive
Stockholder in writing of the number of Additional Company Shares that each
Pre-emptive Stockholder has agreed to purchase (including, for the avoidance of
doubt, where such number is zero) (the “Over-allotment Notice”). Each
Pre-emptive Stockholder exercising its rights to purchase its pro rata share of
the Additional Company Shares in full (an “Exercising Pre-emptive Stockholder”)
shall have a right of over-allotment such that if any other Pre-emptive
Stockholder has failed to exercise its right under this Section 4.03, or any
other stockholder of the Company having pre-emptive rights to purchase Company
Shares in such transaction has failed, to purchase its pro rata share of the
Additional Company Shares in full (each, a “Non-Exercising Pre-emptive
Stockholder”), such Exercising Pre-emptive Stockholder may purchase its pro rata
share




--------------------------------------------------------------------------------





(computed on the basis of the Exercising Pre-emptive Stockholders and other
stockholders of the Company who choose to purchase in the over-allotment in
proportion to their pro rata share of the Additional Company Shares, and
otherwise so that one hundred percent (100%) of the over-allotment may be
subscribed for and purchased by the Exercising Pre-emptive Stockholders and such
other stockholders) of such Non-Exercising Pre-emptive Stockholders’
unsubscribed for allotment, by giving notice to the Company within ten (10)
Business Days of receipt of the Over-allotment Notice (the “Over-allotment
Exercise Period”).
(e.)Sale of Additional Shares. Any Additional Company Shares not subscribed for
by a Pre-emptive Stockholder pursuant to Section 4.03(c) and Section 4.03(d) may
be sold by the Company following the expiration of the Pre-emptive Exercise
Period and, if applicable, the Over-allotment Exercise Period, to the
Pre-emptive Purchasers on terms no less favorable to the Company than those set
forth in the Issuance Notice and, for the avoidance of doubt, at a price at
least equal to or higher than the purchase price described in the Issuance
Notice; provided, such sale is completed no later than sixty (60) days following
the expiration of the Pre-emptive Exercise Period and, if applicable, the
Over-allotment Exercise Period (subject to the extension of such sixty (60) day
period for a reasonable time not to exceed an additional sixty (60) days to the
extent reasonably necessary to obtain any third party approvals). If the Company
has not sold all of the remaining Additional Company Shares to the Pre-emptive
Purchasers by such date, the Company shall not thereafter issue or sell any such
Additional Company Shares without first again offering such Additional Company
Shares to the Pre-emptive Stockholders in accordance with the procedures set
forth in this Section 4.03 and no Pre-emptive Stockholder shall be obligated to
complete the purchase of the Additional Company Shares that it subscribed for
pursuant to Section 4.03(c) and Section 4.03(d).
(f.)Additional Company Shares Sale Closing. Except as provided in Section
4.03(g), the closing of any purchase by any Pre-emptive Stockholder shall be
consummated substantially contemporaneously with the consummation of the sale to
the Pre-emptive Purchasers. The Company shall deliver the Additional Company
Shares to be purchased by a Pre-emptive Stockholder in accordance with this
Section 4.03 free and clear of any liens (other than those arising hereunder and
those attributable to the actions of the purchasers thereof), and the Company
shall represent and warrant to such Pre-emptive Stockholder that such Additional
Company Shares shall be, upon issuance thereof to such Pre-emptive Stockholder
and after payment therefor, duly authorized, validly issued, fully paid and
non-assessable. The Company, in the discretion of its Directors, may deliver to
each purchasing Pre-emptive Stockholder certificates evidencing the Additional
Company Shares. Each purchasing Pre-emptive Stockholder shall deliver to the
Company the purchase price for the Additional Company Shares purchased by it by
wire transfer of immediately available funds. Each party to the purchase and
sale of Additional Company Shares pursuant to this Section 4.03 shall take all
such other actions as may be reasonably necessary to consummate the purchase and
sale including, without limitation, entering into such additional agreements as
may be necessary or appropriate. Notwithstanding anything to the contrary
contained in this Agreement, the Directors in their discretion may at any time
prior to the closing of the issuance and sale of any Additional Company Shares,
upon five (5) Business Days’ notice to the Pre-emptive Stockholders, cancel the
issuance and sale of such Additional Company Shares in their entirety, in which
event the Company shall not thereafter issue any Additional Company Shares
without first again offering




--------------------------------------------------------------------------------





such Additional Company Shares to the Pre-emptive Stockholders in accordance
with the procedures set forth in this Section 4.03.
(g.)Delay. Notwithstanding anything to the contrary set forth in this Section
4.03, if approved by the Directors, the Company may, in lieu of concurrently
offering any Additional Company Shares to all Stockholders, initially offer,
sell and issue Additional Company Shares to only certain Stockholders so long as
promptly, but in any event, within five (5) Business Days thereafter, the
Company provides an Issue Notice (which Issue Notice shall include the material
details of the prior issuance of Additional Company Shares pursuant to this
Section 4.03) to each Pre-emptive Stockholder and complies with the provisions
of this Section 4.03(g) with respect to all Pre-emptive Stockholders by offering
to such Pre-emptive Stockholders their share of such Additional Company Shares
(as otherwise determined pursuant to Section 4.03(a) prior to any sales and
issuances permitted by this Section 4.03(g)); provided, that (i) prior to the
Company complying with the provisions of this Section 4.03(g), no Additional
Company Shares issued pursuant to this Section 4.03(g) shall be entitled to vote
on any matter presented to the stockholders of the Company and the Company shall
not declare or pay any dividends or other distributions with respect to the
Additional Company Shares issued to the Stockholders pursuant to this Section
4.03(g) and (ii) in no event shall any Pre-emptive Stockholder be required to
acquire any Additional Company Shares from any other Stockholder in connection
with its exercise of its rights under this Section 4.03.
Section 4.04 REIT Compliance.
(c)Adverse Regulatory Event. In the event of an Adverse Regulatory Event arising
from or in connection with this Agreement or a REIT Party’s ownership of Company
Shares, the Company and the Stockholders shall work together in good faith to
eliminate the impact of such Adverse Regulatory Event, including entering into
such amendments to this Agreement as may be necessary or appropriate or to
permit such REIT Party to effect the Transfer of its Company Shares. For
purposes of this Agreement, the term “Adverse Regulatory Event” means any time
that an Applicable Law imposes upon a REIT Party (or could impose upon a REIT
Party in its reasonable opinion) any material threat to such REIT Party’s or any
of its Affiliates’ status as a “real estate investment trust” under the Code.
(d)Ownership of Company Shares. Notwithstanding anything in this Agreement to
the contrary, neither the Company nor any Stockholder shall have any authority
to take, and none shall take, any action which shall cause any REIT Party to own
(directly, indirectly, or constructively) at any time more than thirty-four
percent (34%) in aggregate of the vote or value of the then outstanding Company
Shares (as determined under each of Sections 856(d)(3) (inclusive of Section
856(d)(5)), 856(d)(9)(F), and 856(l)(2) of the Code).
Article IV

FINANCIAL INFORMATION; ACCESS RIGHTS
Section 5.01 Financial Information. In addition to, and without limiting any
rights that the SVC Parties may have with respect to the inspection of the books
and records of the




--------------------------------------------------------------------------------





Company under Applicable Law, the Company shall furnish to each SVC Party, the
following information:
(a)as soon as available, and in any event within forty-five (45) days following
the end of each Fiscal Year, the audited consolidated balance sheet of the
Company and its Subsidiaries as at the end of each such Fiscal Year and the
audited consolidated statements of income, cash flows and changes in
stockholders’ equity of the Company and its Subsidiaries for such Fiscal Year,
accompanied by the certification of independent certified public accountants of
recognized national standing selected by the Directors, to the effect that,
except as set forth therein, such financial statements have been prepared in
accordance with GAAP, applied on a basis consistent with prior years and fairly
present in all material respects the consolidated financial condition of the
Company and its Subsidiaries as of the dates thereof and the results of its
operations and changes in its cash flows and stockholders’ equity for the
periods covered thereby;
(b)as soon as available, and in any event within thirty (30) days following the
end of each fiscal quarter, the unaudited consolidated balance sheet of the
Company and its Subsidiaries at the end of such quarter and the unaudited
consolidated statements of income, cash flows and changes in stockholders’
equity of the Company and its Subsidiaries for such quarter, all in reasonable
detail and all prepared in accordance with GAAP, consistently applied and
certified by the Company’s Chief Financial Officer;
(c)draft financial statements related to the Fiscal Year and each fiscal quarter
shall be provided within thirty (30) days and twenty (20) days, respectively,
following the end of the period in question; and
(d)to the extent the Company or any of its Subsidiaries is required by
Applicable Law or pursuant to the terms of any outstanding indebtedness of the
Company to prepare such reports, any annual reports, quarterly reports and other
periodic reports actually prepared by the Company or Subsidiary promptly
following filing or submission thereof.
Section 5.02 Access Rights.
(a.)The Company shall: (i) afford to the SVC Parties and their officers,
trustees, directors, employees, attorneys, accountants and other representatives
and agents, during normal business hours and upon reasonable notice, reasonable
access to its officers, employees, auditors, and books and records; and (ii)
afford such SVC Parties and other Persons the opportunity to consult with its
officers and senior management from time to time regarding the Company’s
affairs, finances and accounts as the SVC Parties, or such other Persons on
behalf of the SVC Parties, may reasonably request upon reasonable notice,
including presenting to such SVC Parties and such other Persons customary
management presentations regarding the Company’s affairs, finances, accounts and
related matters at the request of SVC.
(b.)The rights set forth in Section 5.02(a) above shall not and are not intended
to limit any rights which the SVC Parties may have to inspect or audit the books
and records of the Company, or to inspect its properties or discuss its affairs,
finances and accounts, under




--------------------------------------------------------------------------------





Applicable Law or any other agreement to which SVC or any of its Affiliates on
the one hand, and the Company or any of its Affiliates on the other hand, are a
party.
(c.)Notwithstanding anything to the contrary herein, the information and access
rights provided to the SVC Parties shall be expressly subject to the
confidentiality and use restrictions set forth in Section 4.02.
Article V

REPRESENTATIONS AND WARRANTIES
Section 6.01 Representations and Warranties. Each Stockholder and the Company,
severally and not jointly, represent and warrant to each other party that:
(a)It has full power and authority to execute and deliver this Agreement, to
perform its obligations hereunder and to consummate the transactions
contemplated hereby. The execution and delivery of this Agreement and the other
agreements and documents contemplated hereby, the performance of its obligations
hereunder and thereunder and the consummation of the transactions contemplated
hereby and thereby have been duly authorized by all requisite action of such
Stockholder or the Company, as applicable. It has duly executed and delivered
this Agreement.
(b)This Agreement constitutes the legal, valid and binding obligation of such
party enforceable against such party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law). The execution,
delivery and performance of this Agreement, and the consummation of the
transactions contemplated hereby, require no action by or in respect of, or
filing with, any Governmental Authority.
(c)The Company and the Initial Stockholders represent and warrant that the
execution, delivery and performance by each of them of this Agreement and the
consummation of the transactions contemplated hereby do not (i) conflict with or
result in any violation or breach of any provision of the Organizational
Documents or the governing documents of any of the Company’s Subsidiaries or of
any Initial Stockholder, (ii) conflict with or result in any violation or breach
of any provision of any Applicable Law applicable to them, or (iii) require any
consent or other action by any Person under any provision of any material
agreement or other instrument to which any of them is a party or is otherwise
bound other than those which have been obtained, except, with respect to the
foregoing clauses (ii) and (iii), where such conflict, violation, default or
failure to obtain consent would not reasonably be expected to have a material
adverse effect on the Company or its Subsidiaries, taken as a whole.
(d)SVC represents and warrants that the execution, delivery and performance by
it of this Agreement and the consummation of the transactions contemplated
hereby do not (i) conflict with or result in any violation or breach of any
provision of its governing documents, (ii) conflict with or result in any
violation or breach of any provision of any Applicable Law applicable to it, or
(iii) require any consent or other action by any Person under any provision of
any material agreement or other instrument to which such party is a party or is
otherwise bound other than




--------------------------------------------------------------------------------





those which have been obtained, except, with respect to the foregoing clauses
(ii) and (iii), where such conflict, violation, default or failure to obtain
consent would not reasonably be expected to have a material adverse effect on
SVC or its Subsidiaries, taken as a whole.
(e)Except for this Agreement, the Registration Rights Agreement and the
Organizational Documents, such party has not entered into or agreed to be bound
by any other agreements or arrangements of any kind with any party with respect
to the Company Shares, including agreements or arrangements with respect to the
acquisition or disposition of the Company Shares or any interest therein or the
voting of the Company Shares (whether or not such agreements and arrangements
are with the Company or any other stockholder of the Company).
Article VI

TERM AND TERMINATION
Section 7.01 Termination. This Agreement shall terminate upon the earliest of:
(a)the consummation of a Public Offering resulting in a market value of the
Company Common Stock held by public stockholders who are otherwise Third Party
Purchasers of at least twenty million ($20,000,000) dollars;
(b)the consummation of a Change of Control;
(c)the date on which the SVC Parties no longer hold any Company Shares;
(d)the dissolution, liquidation, or winding up of the Company; or
(e)upon the unanimous written consent of all SVC Parties and the Company.
Section 7.02 Effect of Termination.
(a)The termination of this Agreement shall terminate all further rights and
obligations of the Stockholders under this Agreement, except that such
termination shall not affect:
i.the existence of the Company;
ii.the obligation of any party to pay any amounts arising on or prior to the
date of termination, or as a result of or in connection with such termination;
iii.the rights which any Stockholder may have by operation of Applicable Law as
a stockholder of the Company; or
iv.provisions of this Agreement which by their terms are intended or are stated
to survive termination of this Agreement.
(b)The following provisions shall survive the termination of this Agreement:




--------------------------------------------------------------------------------







i. Section 4.02, Section 7.02 and Article VIII; and
ii.Section 3.07 and Section 4.04, but only so long as a REIT Party owns Company
Shares; provided, that the obligations of an Initial Stockholder Party under
such Sections shall terminate at such time as such Initial Stockholder Party
neither owns or controls any Company Shares.
Article VII

MISCELLANEOUS
Section 8.01 Expenses. Except as otherwise expressly provided herein, all costs
and expenses, including fees and disbursements of counsel, financial advisors
and accountants, incurred in connection with this Agreement or the transactions
and matters contemplated by this Agreement shall be paid by the party incurring
such costs and expenses.
Section 8.02 Release of Liability; Waiver of Fiduciary Duties. Subject to
Section 7.02, if any Stockholder shall Transfer all of the Company Shares held
by such Stockholder in compliance with the provisions of this Agreement without
retaining any interest therein, then such Stockholder shall cease to be a party
to this Agreement in its capacity as a Stockholder and shall be relieved and
have no further liability arising hereunder in its capacity as a Stockholder for
events occurring from and after the date of such Transfer. To the maximum extent
permitted by Applicable Law, each Stockholder and its successors and assigns
and, as applicable, its shareholders, stockholders, beneficial interest owners,
members, partners, trustees, directors, officers, employees and agents, waives
any and all fiduciary duties any Stockholder may now or in the future have to
any other Stockholder, in each case in its capacity as a stockholder of the
Company, in connection with this Agreement or the transactions and matters
contemplated by this Agreement.
Section 8.03 Notices. All notices, requests, consents, claims, demands, waivers
and other communications hereunder shall be in writing and shall be deemed to
have been given (a) when delivered by hand (with written confirmation of
receipt), (b) when received by the addressee if sent by a nationally recognized
overnight courier (receipt requested), (c) on the date sent by email of a PDF
document (with confirmation of transmission) if sent during normal business
hours of the recipient, and on the next Business Day if sent after normal
business hours of the recipient or (d) when received if mailed by certified or
registered mail, return receipt requested, postage prepaid. Such communications
must be sent to the respective parties at the addresses set forth on Exhibit A
hereto (or at such other address in the United States for a party as shall be
specified in a notice given in accordance with this Section 8.03).
Section 8.04 Interpretation. For purposes of this Agreement, (a) the words
“include,” “includes” and “including” shall be deemed to be followed by the
words “without limitation”; (b) the word “or” is not exclusive; and (c) the
words “herein,” “hereof,” “hereby,” “hereto” and “hereunder” refer to this
Agreement as a whole. The definitions given for any defined terms in this
Agreement shall apply equally to both the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. Unless the context otherwise
requires, references herein: (i) to




--------------------------------------------------------------------------------





Articles, Sections and Exhibits mean the Articles and Sections of, and the
Exhibits attached to, this Agreement; (ii) to an agreement, instrument or other
document means such agreement, instrument or other document as amended,
supplemented and modified from time to time to the extent permitted by the
provisions thereof; and (iii) to a statute means such statute as amended from
time to time and includes any successor legislation thereto and any regulations
promulgated thereunder. This Agreement shall be construed without regard to any
presumption or rule requiring construction or interpretation against the party
drafting an instrument or causing any instrument to be drafted.
Section 8.05 Headings. The headings in this Agreement are for reference only and
shall not affect the interpretation of this Agreement.
Section 8.06 Severability. If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction. Upon such determination that any term or other provision
is invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.
Section 8.07 Entire Agreement. This Agreement, the Registration Rights Agreement
and the Organizational Documents constitute the sole and entire agreement of the
parties with respect to the subject matter contained herein and therein, and
supersede all prior and contemporaneous understandings and agreements, both
written and oral, with respect to such subject matter. In the event of any
inconsistency or conflict between this Agreement and the Organizational
Documents, the Stockholders and the Company shall, to the extent permitted by
Applicable Law, amend, consent to or waive provisions of each such
Organizational Document to comply with the terms of this Agreement.
Notwithstanding anything herein to the contrary, the parties acknowledge and
agree that neither the Company nor any SVC Party is a party to the Equityholders
Agreement or has any obligations or rights under the Equityholders Agreement and
that the provisions of this Agreement shall supersede in their entirety any
inconsistent provisions contained in the Organizational Documents, including the
Equityholders Agreement, as it relates to the Company and the SVC Parties and
their rights and obligations hereunder.
Section 8.08 Assignment; Successors. Except as expressly set forth in this
Agreement, this Agreement and the rights, interests and obligations of the
parties hereunder may not be assigned, transferred or delegated. This Agreement
and the rights, interests and obligations of a party hereunder may be assigned,
transferred or delegated by the party to a Person who succeeds to all or
substantially all the assets of such party, which successor or Person agrees in
a writing delivered to the other parties hereto to be subject to and bound by
all interests and obligations set forth in this Agreement. This Agreement shall
bind and inure to the benefit of and be enforceable by the parties and their
respective successors and permitted assigns, including Permitted Transferees who
acquire Company Shares in accordance with the terms of this Agreement.




--------------------------------------------------------------------------------







Section 8.09 No Third Party Beneficiaries. This Agreement is for the sole
benefit of the parties hereto and their respective successors and permitted
assigns and, except as expressly set forth in this Agreement, nothing herein is
intended to or shall confer upon any other Person any legal or equitable right,
benefit or remedy of any nature whatsoever under or by reason of this Agreement.
Section 8.10 Amendment and Modification; Waiver. This Agreement may only be
amended, modified or supplemented by an agreement in writing signed by each
party hereto. No waiver by any party of any of the provisions hereof shall be
effective unless explicitly set forth in writing and signed by the party so
waiving. No waiver by any party shall operate or be construed as a waiver in
respect of any failure, breach or default not expressly identified by such
written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.
Section 8.11 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Maryland without giving effect
to any choice or conflict of law provision or rule (whether of the State of
Maryland or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than those of the State of Maryland.
Section 8.12 Venue. Each party hereto agrees that it shall bring any Proceeding
in respect of any claim arising out of or related to this Agreement or the
transactions contemplated hereby exclusively in the courts of the State of
Maryland and the Federal courts of the United States, in each case, located in
the City of Baltimore (the “Chosen Courts”). Solely in connection with claims
arising under this Agreement or the transactions contemplated hereby, each party
hereto irrevocably and unconditionally (i) submits to the exclusive jurisdiction
of the Chosen Courts, (ii) agrees not to commence any such Proceeding except in
such courts, (iii) waives, to the fullest extent it may legally and effectively
do so, any objection which it may now or hereafter have to the laying of venue
of any such Proceeding in the Chosen Courts, (iv) waives, to the fullest extent
permitted by Applicable Law, the defense of an inconvenient forum to the
maintenance of such Proceeding and (v) agrees that service of process upon such
party in any such Proceeding shall be effective if notice is given in accordance
with Section 8.03. Nothing in this Agreement will affect the right of any party
to serve process in any other manner permitted by Applicable Law. A final
judgment in any such Proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
Applicable Law. EACH PARTY HERETO IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL
BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. Notwithstanding anything herein
to the contrary, if a demand for arbitration of a Dispute is made pursuant to
Section 8.13, this Section 8.12 shall not pre-empt resolution of the Dispute
pursuant to Section 8.13.
Section 8.13 Dispute Resolution.




--------------------------------------------------------------------------------







(a)Disputes. Any disputes, claims or controversies arising out of or relating to
this Agreement, the Organizational Documents or the transactions contemplated
hereby, including any disputes, claims or controversies brought by or on behalf
of a party hereto, a direct or indirect parent of a party, or any holder of
equity interests (which, for purposes of this Section 8.13, shall mean any
holder of record or any beneficial owner of equity interests, or any former
holder of record or beneficial owner of equity interests) of a party, either on
its own behalf, on behalf of a party or on behalf of any series or class of
equity interests of a party or holders of any equity interests of a party
against a party or any of their respective trustees, directors, members,
officers, managers (including The RMR Group LLC or its parent and their
respective successor), agents or employees, including any disputes, claims or
controversies relating to the meaning, interpretation, effect, validity,
performance, application or enforcement of this Agreement, including the
agreements set forth in this Section 8.13, or the governing documents of a party
(all of which are referred to as “Disputes”), or relating in any way to such a
Dispute or Disputes shall, on the demand of any party to such Dispute or
Disputes, be resolved through binding and final arbitration in accordance with
the Commercial Arbitration Rules (the “Rules”) of the American Arbitration
Association (the “AAA”) then in effect, except as those Rules may be modified in
this Section 8.13. For the avoidance of doubt, and not as a limitation, Disputes
are intended to include derivative actions against the trustees, directors,
officers or managers of a party and class actions by a holder of equity
interests against those Persons and a party. For the avoidance of doubt, a
Dispute shall include a Dispute made derivatively on behalf of one party against
another party.
(b)Selection of Arbitrators. There shall be three (3) arbitrators. If there are
only two (2) parties to the Dispute, each party shall select one (1) arbitrator
within fifteen (15) days after receipt by respondent of a copy of a demand for
arbitration. Such arbitrators may be affiliated or interested persons of such
parties. If there are more than two (2) parties to the Dispute, all claimants,
on the one hand, and all respondents, on the other hand, shall each select, by
the vote of a majority of the claimants or the respondents, as the case may be,
one (1) arbitrator within fifteen (15) days after receipt of a demand for
arbitration. Such arbitrators may be affiliated or interested persons of the
claimants or the respondents, as the case may be. If either a claimant (or all
claimants) or a respondent (or all respondents) fail(s) to timely select an
arbitrator, then the party (or parties) who has selected an arbitrator may
request the AAA to provide a list of three (3) proposed arbitrators in
accordance with the Rules (each of whom shall be neutral, impartial and
unaffiliated with any party) and the party (or parties) that failed to timely
appoint an arbitrator shall have ten (10) days from the date the AAA provides
such list to select one (1) of the three (3) arbitrators proposed by the AAA. If
the party (or parties) fail(s) to select the second (2nd)arbitrator by that
time, the party (or parties) who have appointed the first (1st) arbitrator shall
then have ten (10) days to select one (1) of the three (3) arbitrators proposed
by the AAA to be the second (2nd) arbitrator; and, if they should fail to select
the second (2nd) arbitrator by such time, the AAA shall select, within fifteen
(15) days thereafter, one (1) of the three (3) arbitrators it had proposed as
the second (2nd) arbitrator. The two (2) arbitrators so appointed shall jointly
appoint the third (3rd) and presiding arbitrator (who shall be neutral,
impartial and unaffiliated with any party) within fifteen (15) days of the
appointment of the second (2nd) arbitrator. If the third (3rd) arbitrator has
not been appointed within the time limit specified herein, then the AAA shall
provide a list of proposed arbitrators in accordance with the Rules, and the
arbitrator shall be appointed by the AAA in accordance with a listing, striking
and




--------------------------------------------------------------------------------





ranking procedure, with each party having a limited number of strikes, excluding
strikes for cause.
(c)Location of Arbitration. Any arbitration hearing shall be held in Boston,
Massachusetts, unless otherwise agreed by the parties, but the seat of
arbitration shall be Maryland.
(d)Scope of Discovery. There shall be only limited documentary discovery of
documents directly related to the issues in dispute, as may be ordered by the
arbitrators. For the avoidance of doubt, it is intended that there shall be no
depositions and no other discovery other than limited documentary discovery as
described in the preceding sentence.
(e)Arbitration Award. In rendering an award or decision (an “Award”), the
arbitrators shall be required to follow the laws of the State of Maryland,
without regard to principles of conflicts of law. Any arbitration proceedings or
Award rendered hereunder, and the validity, effect and interpretation of the
agreements set forth in this Section 8.13 shall be governed by the Federal
Arbitration Act, 9 U.S.C. § 1 et seq. An Award shall be in writing and may, but
shall not be required to, briefly state the findings of fact and conclusions of
the law on which it is based. Any monetary Award shall be made and payable in
U.S. dollars free of any tax, deduction or offset. Subject to Section 8.13(f),
each party against which an Award assesses a monetary obligation shall pay that
obligation on or before the thirtieth (30th) day following the date of such
Award or such other date as such Award may provide.
(f)Costs. Except to the extent expressly provided by this Agreement or as
otherwise agreed by the parties thereto, to the maximum extent permitted by
Applicable Law of the State of Maryland, each party involved in a Dispute shall
bear its own costs and expenses (including attorneys’ fees), and the arbitrators
shall not render an Award that would include shifting of any such costs or
expenses (including attorneys’ fees) or, in a derivative case or class action,
award any portion of a party’s Award to the claimant or the claimant’s
attorneys. Each party (or, if there are more than two (2) parties to the
Dispute, all claimants, on the one hand, and all respondents, on the other hand,
respectively) shall bear the costs and expenses of its (or their) selected
arbitrator and the parties (or, if there are more than two (2) parties to the
Dispute, all claimants, on the one hand, and all respondents, on the other hand)
shall equally bear the costs and expenses of the third (3rd) appointed
arbitrator.
(g)Appeals. Notwithstanding any language to the contrary in this Agreement, any
Award, including, but not limited to, any interim Award, may be appealed
pursuant to the AAA’s Optional Appellate Arbitration Rules (“Appellate Rules”).
An Award shall not be considered final until after the time for filing the
notice of appeal pursuant to the Appellate Rules has expired. Appeals must be
initiated within thirty (30) days of receipt of an Award by filing a notice of
appeal with any AAA office. Following the appeal process, the decision rendered
by the appeal tribunal may be entered in any court having jurisdiction thereof.
For the avoidance of doubt, and despite any contrary provision of the Appellate
Rules, Section 8.13(g) shall apply to any appeal pursuant to this Section 8.13
and the appeal tribunal shall not render an Award that would include shifting of
any costs or expenses (including attorneys’ fees) of any party.




--------------------------------------------------------------------------------







(h)Final Judgment. Following the expiration of the time for filing the notice of
appeal, or the conclusion of the appeal process set forth in Section 8.13(g), an
Award shall be final and binding upon the parties thereto and shall be the sole
and exclusive remedy between those parties relating to the Dispute, including
any claims, counterclaims, issues or accounting presented to the arbitrators.
Judgment upon an Award may be entered in any court having jurisdiction. To the
fullest extent permitted by law, no application or appeal to any court of
competent jurisdiction may be made in connection with any question of law
arising in the course of arbitration or with respect to any Award made, except
for actions relating to enforcement of the agreements set forth in this Section
8.13 or any arbitral award issued hereunder and except for actions seeking
interim or other provisional relief in aid of arbitration proceedings in any
court of competent jurisdiction.
(i)Intended Beneficiaries. This Section 8.13 is intended to benefit and be
enforceable by the parties hereto and their respective shareholders,
stockholders, members, beneficial interest owners, direct and indirect parents,
trustees, directors, officers, managers (including The RMR Group LLC or its
parent and their respective successor), members, agents or employees and their
respective successors and assigns and shall be binding on the parties, and such
Persons and be in addition to, and not in substitution for, any other rights to
indemnification or contribution that such Persons may have by contract or
otherwise.
Section 8.14 Further Assurances. In connection with this Agreement and the
transactions contemplated hereby, each Stockholder, the Company and each
transferee of Company Shares agrees, at the request of the Company or any
Stockholder, to execute and deliver such additional documents, instruments,
conveyances and assurances and to take such further actions as may be required
to carry out the provisions hereof and give effect to the transactions
contemplated hereby.
Section 8.15 Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall be deemed
to be one and the same agreement. A signed copy of this Agreement delivered by
facsimile, email or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.
Section 8.16 No Liability. NO TRUSTEE, OFFICER, DIRECTOR, SHAREHOLDER, MEMBER,
EMPLOYEE OR AGENT OF ANY PARTY SHALL BE HELD TO ANY PERSONAL LIABILITY, JOINTLY
OR SEVERALLY, FOR ANY OBLIGATION OF, OR CLAIM AGAINST, SUCH PARTY. ALL PERSONS
DEALING WITH SUCH PARTY IN ANY WAY, SHALL LOOK ONLY TO THE ASSETS OF SUCH PARTY
FOR THE PAYMENT OF ANY SUM OR THE PERFORMANCE OF ANY OBLIGATION.
[Signature page follows]




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by, as applicable, their respective officers
thereunto duly authorized.
THE COMPANY:
Sonesta Holdco Corporation


By:    /s/ Carlos R. Flores                
Carlos R. Flores
President and Chief Executive Officer
SVC:
Service Properties Trust


By:    /s/ John G. Murray                
John G. Murray
President and Chief Executive Officer
THE INITIAL STOCKHOLDERS:




/s/ Adam D. Portnoy            
Adam D. Portnoy
Diane Portnoy 2019 Revocable Trust
By: Diane Portnoy, Trustee


By:
/s/ Adam D. Portnoy        

Adam D. Portnoy, as her Attorney-In-Fact


[Signature Page to Sonesta Holdco Stockholders Agreement]




--------------------------------------------------------------------------------







Exhibit A
NOTICE ADDRESSES
If to Sonesta Holdco Corporation:             Two Newton Place
255 Washington Street, Suite 300
Newton, Massachusetts 02458
Attention:  Jennifer B. Clark, Secretary
Email: jclark@rmrgroup.com


with a copy to (which shall not constitute notice):
Skadden, Arps, Slate, Meagher & Flom LLP One Rodney Square

Wilmington, Delaware 19899
Attention: Faiz Ahmad
Email: faiz.ahmad@skadden.com
If to Service Properties Trust:             Two Newton Place
255 Washington Street, Suite 300
Newton, Massachusetts 02458-1632
Attention:  Jennifer B. Clark, Secretary
Email: jclark@rmrgroup.com


If to Adam D. Portnoy:                 Adam D. Portnoy
198 Commonwealth Avenue
Boston, Massachusetts 02116
Email: aportnoy@rmrgroup.com


If to the Diane Portnoy 2019 Revocable Trust:     Diane Portnoy
c/o Sullivan & Worcester LLP
One Post Office Square
Boston, MA 02109
Attention: Warren M.
Heilbronner                                            Email:
wheilbronner@sullivanlaw.com


with a copy to (which shall not constitute notice):     Sullivan & Worcester LLP
One Post Office Square
Boston, MA 02109
Attention: Lindsey A. Getz    
Email: lgetz@sullivanlaw.com




A-1




--------------------------------------------------------------------------------







Exhibit B
FORM OF JOINDER AGREEMENT
This JOINDER AGREEMENT (the “Joinder Agreement”), dated as of __________, is
entered into by _________________, [a ___________ organized under the laws of
_____________ ] / [an individual residing at ] (the “New Stockholder”). All
capitalized terms not defined in this Joinder Agreement shall have the meaning
ascribed to such terms in that certain Stockholders Agreement dated as of
February 27, 2020 by and among the individuals and entities named and listed
therein as “Stockholders” and Sonesta Holdco Corporation, a Maryland corporation
(the “Company”), as it may be amended from time to time (the “Stockholders
Agreement”).
WHEREAS, the New Stockholder desires to acquire Company Shares [in a Transfer
from [SVC / an Initial Stockholder]] and in connection therewith become a party
to the Stockholders Agreement; and
WHEREAS, the New Stockholder shall become a party to the Stockholders Agreement,
and in furtherance of the foregoing, the New Stockholder shall execute and
deliver this Joinder Agreement to the Company and each Stockholder.
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the New Stockholder hereby agrees as follows:
1.Agreement to be Bound. The New Stockholder hereby agrees that, upon execution
of this Joinder Agreement, the New Stockholder shall become a party to the
Stockholders Agreement as [an SVC Party / Initial Stockholder Party], and shall
be fully bound by, subject to, and have all of the benefits and burdens of all
of the covenants, terms and conditions of the Stockholders Agreement as [an SVC
Party / Initial Stockholder Party] thereunder.
2.Successors and Assigns. This Joinder Agreement shall bind and inure to the
benefit of and be enforceable by the Company and each Stockholder, and their
respective permitted successors, heirs and assigns.
3.Counterparts. This Joinder Agreement may be executed in separate counterparts
each of which shall be an original and all of which taken together shall
constitute one and the same agreement.
4.Notices. All notices, demands or other communications to the New Stockholder
shall be directed to the respective United States address set forth next to the
New Stockholder’s name on the signature page hereto.
5.Governing Law. This Joinder Agreement shall be governed by and construed in
accordance with the law (other than the law governing conflict of law questions)
of the State of Maryland.






B-1




--------------------------------------------------------------------------------







6.Descriptive Headings. The descriptive headings of this Joinder Agreement are
for convenience of reference only and do not constitute a part of this Joinder
Agreement.
IN WITNESS WHEREOF, the New Stockholder has executed this Joinder Agreement as
of the date first above written.
[____________________]
[By:                        ]
    [Name]
    [Title]


Address:
_____________________________
_____________________________
_____________________________


Accepted and agreed to:


THE COMPANY:
Sonesta Holdco Corporation


By:                     
Name:
Title:










B-2




--------------------------------------------------------------------------------





JOINDER AGREEMENT
This JOINDER AGREEMENT (the “Joinder Agreement”), dated as of February 28, 2020
is entered into by SVC Holdings, LLC, a limited liability company organized
under the laws of Maryland (the “New Stockholder”). All capitalized terms not
defined in this Joinder Agreement shall have the meaning ascribed to such terms
in that certain Stockholders Agreement dated as of February 27, 2020 by and
among the individuals and entities named and listed therein as “Stockholders”
and Sonesta Holdco Corporation, a Maryland corporation (the “Company”), as it
may be amended from time to time (the “Stockholders Agreement”).
WHEREAS, the New Stockholder desires to acquire Company Shares in a Transfer
from SVC and in connection therewith become a party to the Stockholders
Agreement and that certain Registration Rights Agreement dated as of February
27, 2020 by and among SVC and the Company, as it may be amended from time to
time (the “Registration Rights Agreement”); and
WHEREAS, the New Stockholder shall become a party to the Stockholders Agreement
and the Registration Rights Agreement, and in furtherance of the foregoing, the
New Stockholder shall execute and deliver this Joinder Agreement to the Company
and each Stockholder.
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the New Stockholder hereby agrees as follows:
1. Agreement to be Bound to the Stockholders Agreement. The New Stockholder
hereby agrees that, upon execution of this Joinder Agreement, the New
Stockholder shall become a party to the Stockholders Agreement as an SVC Party,
and shall be fully bound by, subject to, and have all of the benefits and
burdens of all of the covenants, terms and conditions of the Stockholders
Agreement as an SVC Party thereunder.
2. Agreement to be Bound to the Registration Rights Agreement. The New
Stockholder hereby agrees that, upon execution of this Joinder Agreement, the
New Stockholder shall become a party to the Registration Rights Agreement as a
Party (as defined therein), and shall be fully bound by, subject to, and have
all of the benefits and burdens of all of the covenants, terms and conditions of
the Registration Rights Agreement as a Party thereunder with respect to the
Company Common Shares acquired.
3. Successors and Assigns. This Joinder Agreement shall bind and inure to the
benefit of and be enforceable by the Company and each Stockholder, and their
respective permitted successors, heirs and assigns.
4. Counterparts. This Joinder Agreement may be executed in separate counterparts
each of which shall be an original and all of which taken together shall
constitute one and the same agreement.
5. Notices. All notices, demands or other communications to the New Stockholder
shall be directed to the respective United States address set forth next to the
New Stockholder’s name on the signature page hereto.
6. Governing Law. This Joinder Agreement shall be governed by and construed in
accordance with the law (other than the law governing conflict of law questions)
of the State of Maryland.
7. Descriptive Headings. The descriptive headings of this Joinder Agreement are
for convenience of reference only and do not constitute a part of this Joinder
Agreement.
[SIGNATURE PAGE FOLLOWS]




